                                  Case 21-10941-KBO                  Doc 1        Filed 06/15/21           Page 1 of 87


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Kourt Security Partners, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Select Security
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  C/O TRG Associates, Inc.
                                                                                                  PO Box 1166
                                  241 North Plum Street                                           40-1 River Street
                                  Lancaster, PA 17602                                             Old Saybrook, CT 06475
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Lancaster                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 21-10941-KBO                  Doc 1        Filed 06/15/21           Page 2 of 87
Debtor    Kourt Security Partners, LLC                                                               Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5616

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                         Chapter 9
     A debtor who is a “small            Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                       The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                     debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                               Case number
                                                  District                                 When                               Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Kourt Holding, LLC                                           Relationship             Parent
                                                  District   District of Delaware          When    6/15/21                Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                Case 21-10941-KBO                      Doc 1      Filed 06/15/21             Page 3 of 87
Debtor   Kourt Security Partners, LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 21-10941-KBO                    Doc 1         Filed 06/15/21            Page 4 of 87
Debtor    Kourt Security Partners, LLC                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      06/15/2021
                                                  MM / DD / YYYY


                             X /s/ Christopher Brady                                                      Christopher Brady
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Interim CFO




18. Signature of attorney    X /s/ Monique B. DiSabatino                                                   Date   06/15/2021
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Monique B. DiSabatino
                                 Printed name

                                 Saul Ewing Arnstein & Lehr LLP
                                 Firm name

                                 1201 North Market Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-421-6806                  Email address      monique.disabatino@saul.com

                                 6027 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 21-10941-KBO   Doc 1   Filed 06/15/21   Page 5 of 87
Case 21-10941-KBO   Doc 1   Filed 06/15/21   Page 6 of 87
                                    Case 21-10941-KBO                  Doc 1     Filed 06/15/21            Page 7 of 87
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re       Kourt Security Partners, LLC                                                                     Case No.
                                                                               Debtor(s)                      Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 71,000.001
             Prior to the filing of this statement I have received                                        $                 71,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. [Other provisions as needed]
               a. Analysis of the debtor's financial situation and rendering advice to the debtor in determining whether to file a
               petition in bankruptcy;
               b. Preparation and filing of any petition, schedules, and statement of affairs;
               c. Representation of the debtor at the meeting of creditors.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Any post-petition work beyond representation of the debtors at the 341 creditors meeting, including
               representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions, or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.
          06/15/2021                                                           /s/ Monique B. DiSabatino
      Date                                                                     Monique B. DiSabatino
                                                                               Signature of Attorney
                                                                               Saul Ewing Arnstein & Lehr LLP
                                                                               1201 North Market Street
                                                                               Wilmington, DE 19801
                                                                               302-421-6806 Fax: 302-421-6813
                                                                               monique.disabatino@saul.com
                                                                               Name of law firm


  1
   Amounts paid to Saul Ewing Arnstein & Lehr LLP are in connection with the preparation of bankruptcy filings for both
  Kourt Security Partners, LLC and Kourt Holding, LLC.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 21-10941-KBO           Doc 1     Filed 06/15/21      Page 8 of 87




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                         )       Chapter 7
                                               )
Kourt Security Partners, LLC                   )       Case No. 21-_____ (___)
                                               )
               Debtor.                         )
                                               )

         GLOBAL NOTES REGARDING DEBTOR’S SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS
        The Schedules of Assets and Liabilities (the “Schedules”) and Statement of Financial
Affairs (the “SOFA” and, collectively with the Schedules, the “Schedules and Statements”) filed
herewith by the above captioned-debtor (the “Debtor”) in the above-captioned case were prepared
pursuant to section 521 of title 11 of the United States Code (as amended, the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by
management of the Debtor and have not been subject to audit, review or any similar financial
analysis. While the Debtor’s management has made every reasonable effort to ensure that the
Schedules and Statements are accurate and complete based upon information that was available to
them at the time of preparation, there can be no assurance as to their accuracy and completeness,
and the subsequent receipt of information may result in material changes to the financial data and
other information contained therein. The Debtor and its agents, attorneys and advisors do not
guarantee or warrant the accuracy, completeness, or currentness of the data that is provided herein
and shall not be liable for any loss or injury arising out of or caused in whole or in part by the acts,
errors, or omissions, whether negligent or otherwise, in procuring, compiling, collecting,
interpreting, reporting, communicating, or delivering the information contained herein. While
every reasonable effort has been made to provide accurate and complete information herein,
inadvertent errors or omissions may exist. The Debtor has used its best efforts to present the
information set forth in the Schedules and Statements from its books and records maintained in
the ordinary course of business. The Debtor reserves the right to amend the Schedules and
Statements from time to time as may be necessary or appropriate. These Global Notes Regarding
Debtor’s Schedules of Assets and Liabilities and Statement of Financial Affairs (the “Global
Notes”) are incorporated by reference in, and comprise an integral part of, the Schedules and
Statements, and should be referred to and reviewed in connection with any review of the Schedules
and Statements.

        1.    Description of the Cases and “as of” Information Date. Unless otherwise indicated
in the Schedules or Statements or herein, the asset and liability information provided is as of the
date upon which the Debtor filed a voluntary petition under chapter 7 of the Bankruptcy Code (the
“Petition Date”) with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”).

        2.     Basis of Presentation. Although, as noted above, the Debtor has used its best efforts
to present accurate information, the amount of the Debtor’s actual assets and liabilities could differ
from the amounts set forth in the Schedules and Statements. In addition, some of the Debtor’s


38381799.11
                Case 21-10941-KBO         Doc 1    Filed 06/15/21     Page 9 of 87




scheduled assets and liabilities are unknown and/or unliquidated at this time. In such cases, the
amounts may be listed as “Unknown” or “Undetermined,” or, with respect to certain assets, may
be listed at book value. Given the differences between the information requested in the Schedules
and Statements and the presentation of the financial information under generally accepted
accounting principles in the United States (“GAAP”), the aggregate asset values and claim
amounts set forth in the Schedules and Statements do not necessarily reflect the amounts that
would be set forth in a balance sheet prepared in accordance with GAAP.

       3.     Summary of Significant Reporting Policies. The following conventions were
adopted by the Debtor in the preparation of the Schedules and Statements:

                 (a)     Schedule A/B - Accounts Receivable. Accounts Receivable generally are
         presented on a gross basis and, notwithstanding anything set forth in the Schedules and
         Statements to the contrary, are not reflected net of any allowance for doubtful accounts.
         As of April 30, 2021, Debtor had $759,418.33 of accounts receivable on its balance sheet.
         To the extent any of these receivables were collected before the Petition Date, those
         amounts were remitted to Goldman Sachs Specialty Lending Group, L.P. (“Goldman”) as
         the senior lien holder on such receivables. Any remaining receivables have minimal
         collectible value as they are more than 120 days old and result from cancelled and/or old,
         inactive accounts.

                 (b)     Schedule A/B - Automobiles, vans, trucks, motorcycles, trailers, and titled
         farm vehicles. As of the Petition Date, Debtor owned two (2) fleet vehicles with a net book
         value of zero ($0). These vehicles were fully depreciated and delivered to Emkay, Inc.,
         PO Box 13520 Newark, NJ 07188-3520 for liquidation at auction. Because the value
         realized is expected to be less than sale-related costs, the current estimated value of the
         vehicles is also zero ($0).

                 (c)     Schedule A/B – Utility Deposits. Debtor is expecting the return of several
         deposits. Other deposits to which Debtor is entitled to a balance may be available but
         amounts are unknown. Because Debtor is no longer operating, no utilities are needed and
         all service has been disconnected.

                 (d)    Schedule A/B – LINKBANK PPP Escrow Account – In connection with
         the Debtor’s conveyance of substantially all of its assets to GS Security Alarm, LLC
         (“Buyer”) prior to the Small Business Administration’s (the “SBA”) forgiveness of a
         Paycheck Protection Loan made to the Debtor by LINKBANK, the Debtor, LINKBANK,
         and Buyer entered into a certain Paycheck Protection Program (“PPP”) Loan Escrow
         Agreement dated December 23, 2020 (“PPP Escrow Agreement”). The PPP Escrow
         Agreement required the Debtor to deposit $3,371,000.00 plus forward interest of
         $31,518.69 into a bank account in the name of “Kourt Security Partners, LLC for the
         Benefit of LINKBANK” with such funds to be distributed to a party designated by Buyer
         upon a triggering event related to PPP loan forgiveness by the SBA. The PPP Escrow
         Agreement provided that LINKBANK shall retain the escrowed funds until such triggering
         event occurs and may retain the funds until any disputed claims have been settled or
         adjudicated. Although listed as an asset on Schedule A/B, Debtor has no access to or
         control over any of the funds deposited into the LINKBANK escrow account and there are


38381799.11
               Case 21-10941-KBO          Doc 1     Filed 06/15/21      Page 10 of 87




         no circumstances under which such funds would be released to the Debtor pursuant to the
         Escrow Agreement.

                 (e)    Schedule D - Secured Claims. Schedule D references (1) a secured lien in
         favor of Blue Street Capital, LLC asserted against all equipment and other personal
         property subject to agreement Number 6087 dated December 9, 2013 between Blue Street
         Capital, LLC (“Blue Street”) and Debtor; and (2) a secured lien in favor Dell Financial
         Services (“Dell”) for computer equipment, software, and peripherals financed pursuant to
         Agreement Number 001-9019443-001 between Dell Financial Services and Debtor. The
         equipment subject to those agreements with Blue Street and Dell are no longer in Debtor’s
         possession and, therefore, the liens have no value ($0). As such, Debtor’s only secured
         creditor is Goldman which holds a properly perfected, first priority, blanket senior lien
         upon the Debtor’s assets pursuant to a June 15, 2016 Credit and Guaranty Agreement, as
         amended. The total secured debt owing to Goldman is $81,115,353.51. This amount
         includes $77,346,714.22 in principal and interest plus $1,083,337.29 in costs, and a
         $2,685,302.00 advance (the “Wind-Down Advance”) conveyed to the Debtor as part of the
         conveyance described below.

                 (f)     Schedule E/F – Priority and Unsecured Claims. Although the Debtor may
         have scheduled claims of various creditors as priority claims, the Debtor reserves all rights
         to dispute or challenge the priority treatment of any such creditor’s claim (or portion
         thereof) or the characterization of the structure of any such transaction or any document or
         instrument related to such creditor’s claim. The claims of individual creditors for, among
         other things, goods, services, or taxes are listed at the amounts listed on the Debtor’s books
         and records and may not reflect credits or allowances due from such creditor, or any
         additional amounts that might be owed to such creditor as a result of either unbilled or
         unprocessed invoices. The dollar amounts listed may also be exclusive of contingent and
         unliquidated amounts. The Debtor expressly incorporates by reference into Schedule E/F
         all parties to pending and potential pending litigation with the Debtor, as listed in the
         Debtor’s Statements, as contingent, unliquidated, and disputed claims to the extent not
         already listed in the schedule.

                  (g)     Schedule G - Executory Contracts/Unexpired Leases. While every
         reasonable effort has been made to ensure the accuracy of Schedule G regarding executory
         contracts and unexpired leases, inadvertent errors or omissions may have occurred.
         Without limitation of the foregoing, the contracts, agreements, and leases listed on
         Schedule G may have expired or may have been modified, amended, supplemented or
         terminated from time to time by various amendments, restatements, waivers, estoppel
         certificates, letters, and other documents, instruments, and agreements which may not be
         listed therein. Debtor no longer occupies any leased premises. Certain of the leases and
         contracts listed on Schedule G may contain certain renewal options, guarantees of payment,
         options to purchase, rights of first refusal, and other miscellaneous rights. Such rights,
         powers, duties, and obligations are not set forth on Schedule G. Certain of the Debtor’s
         executory agreements may not have been memorialized in writing and could be subject to
         dispute. The presence of a contract or agreement on Schedule G does not constitute an
         admission that such contract or agreement is an executory contract or unexpired lease.
         Similarly, the absence of a contract or agreement on Schedule G does not constitute an


38381799.11
               Case 21-10941-KBO         Doc 1     Filed 06/15/21     Page 11 of 87




         admission that any other contract or agreement to which the Debtor is a party is not
         executory. Parties to executory contracts and unexpired leases were not listed on Schedule
         E/F, except where past due amounts were recorded in the Debtor’s accounts payable.

       4.      Statement of Financial Affairs. While every reasonable effort has been made to
ensure the accuracy of the Statement of Financial Affairs regarding the Debtor’s operations,
inadvertent errors or omissions may have occurred. Without limitation of the foregoing:

                (a)     Transfers Outside of the Ordinary Course. On December 23, 2020, Debtor
         conveyed substantially all of its assets to a special purpose entity created by Goldman via
         a two-step transaction. First, Debtor conveyed substantially all of its assets to Buyer
         pursuant to a Conveyance Agreement in exchange for a partial reduction in secured debt
         owing to Goldman. Immediately thereafter, Goldman sold such assets pursuant to an Asset
         Purchase Agreement to Monotronics International Inc, d/b/a Brinks Home Security
         (“Brinks”). Debtor continued to service several areas of its business on behalf of Brinks
         pursuant to a Transition Services Agreement (“TSA”). This sale transaction followed a
         comprehensive marketing process initiated in or around February, 2020, with a specialty
         investment banker experienced with the security alarm industry.

               On March 19, 2021, Debtor conveyed to Brinks certain office equipment and
         domain names not otherwise included in the original transaction in exchange for
         $20,000.00.

                 On March 24, 2021, Debtor, Goldman and Debtor’s former sole manager, Patrick
         M. Egan (“Egan”), entered into a Settlement Agreement that provided mutual releases by
         and between all parties including: (1) Debtor; (2) Egan; (3) Goldman; (4) Kourt Security
         Receivables, LLC (“Receivables”) – a subsidiary of the Debtors; (5) the Egan Family Trust
         (“EFT”) – the landlord for Debtor’s former headquarters; (6) West Diablo, LLC – an LLC
         (of which Egan is the sole member) that operates an alarm monitoring business in Las
         Vegas, Nevada; and (7) 240 North Plum, LLC (“240 North”) – an LLC of which Egan is
         the sole member. As a condition to such Settlement Agreement, Egan, among other things,
         entered into a Non-Solicitation Agreement with the Debtor and Brinks.

                (b)     Payment to Creditors Within 90 Days of Filing. On April 27, 2021, Debtor
         remitted to Brinks all remaining non-Debtor cash advanced to it by Brinks pursuant to the
         TSA. On May 28, 2021, Debtor remitted to Goldman the remaining funds from the Wind-
         Down Advance.

                (c)     Insider Payments or Other Property Transfers. In outlining transfers to
         various insiders, the Debtor did not include amounts paid for health benefits provided to
         Patrick Egan, Alex Nitterhouse (Mr. Egan’s son-in-law), Steve Firestone (the Debtor’s
         former president), and Carolyn Slover (Mr. Egan’s sister-in-law). Data concerning such
         amounts are available in paper records stored in the Debtor’s storage unit.

        5.     Exculpation. The Debtor and its agents, attorneys and advisors expressly do not
undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised or re-



38381799.11
              Case 21-10941-KBO          Doc 1     Filed 06/15/21      Page 12 of 87




categorized. In no event shall the Debtor or its agents, attorneys and advisors be liable to any third
party for any direct, indirect, incidental, consequential or special damages (including, but not
limited to, damages arising from the disallowance of a potential claim against the Debtor or
damages to business reputation, lost business, or lost profits), whether foreseeable or not and
however caused, even if the Debtor or its agents, attorneys and advisors are advised of the
possibility of such damages.

        6.     Global Notes Control. In the event that the Schedules and Statements differ from
the foregoing Global Notes, the Global Notes shall control.




38381799.11
                                          Case 21-10941-KBO                                     Doc 1               Filed 06/15/21                        Page 13 of 87

 Fill in this information to identify the case:

 Debtor name            Kourt Security Partners, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        3,587,247.19

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        3,587,247.19


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      81,115,353.51


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          806,386.71

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      10,992,194.14


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        92,913,934.36




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21            Page 14 of 87

 Fill in this information to identify the case:

 Debtor name          Kourt Security Partners, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                    $0.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     CIBC                                                   Operating Checking               6304                                  $29,500.13




            3.2.     CIBC                                                   Restricted Checking              1642                                        $499.77



                     Kourt Security Partners, LLC for the
            3.3.     Benefit of LINKBANK2                                   PPP Escrow Account               X002                               $3,402,593.06



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                $3,432,592.96
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21        Page 15 of 87

 Debtor           Kourt Security Partners, LLC                                               Case number (If known)
                  Name




           7.1.     Memphis Light Gas & Water                                                                                   $875.00



                    Prepayment to Honeywell - Notifier and Farenhyt - c/o Bank of America, PO Box 98534,
           7.2.     Chicago, IL 60693                                                                                       $11,154.00




           7.3.     EZ-Pass                                                                                                   Unknown




           7.4.     Cancelled Bonds                                                                                           Unknown




           7.5.     AF Greenbriar, LLC - Nashville Rent Deposit                                                               $2,893.04



                    Airport Office Park 1,2 &3, LP -
           7.6.     Pittsburgh Rent Deposit                                                                                   $6,504.00




           7.7.     Blue Street Capital - Equipment Lease Deposit                                                             $3,398.43




           7.8.     BMJ FMLP - Stroudsburg Rent Deposit                                                                       $1,500.00




           7.9.     Bowling Green Municipal Utilities - Utility Deposit                                                         $735.00



           7.10
           .    Buckhill Offices LP - Lancaster Rent Deposit                                                                  $4,205.81



           7.11
           .    Center Township Water & Sanitary Authorities - Utility Deposit                                                  $125.00



           7.12
           .    Choate - Bowling Green Rent Deposit                                                                           $1,000.00



           7.13
           .    D. Martin Etzler & Patricia Rader - Roanoke Rent Deposit                                                      $1,500.00



           7.14
           .    Dawn Marie Realty Inc. - Harrisburg Rent Deposit                                                              $2,335.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21        Page 16 of 87

 Debtor         Kourt Security Partners, LLC                                                 Case number (If known)
                Name


           7.15
           .    Dominion Energy - Ohio - Utility Deposit                                                                      Unknown



           7.16
           .    Finn-Davis - Bardstown Rent Deposit                                                                           $2,500.00



           7.17
           .    Ifer Solon, LLC - Warren Rent Deposit                                                                         $1,267.00



           7.18
           .    JCP&L - Jersey Central Power & Light - Utility Deposit                                                        Unknown



           7.19
           .    L&H - Altoona Rent Deposit                                                                                    $1,000.00



           7.20
           .    Michael Walls - Morgantown Rent Deposit                                                                       $3,400.00



           7.21
           .    Norman King - Owensborow Rent Deposit                                                                           $800.00



           7.22
           .    Paramount Development Corporation - Myrtle Beach Rent Deposit                                                 $1,849.00



           7.23
           .    Piedmont Natural Gas - Utility Deposit                                                                        Unknown



           7.24
           .    PS Business Parks, L.P. - Dallas Rent Deposit                                                               $10,296.00



           7.25
           .    Roanoke Gas Company - Utility Deposit                                                                         Unknown



           7.26
           .    Star Alliance Group - Matawan Rent Deposit                                                                    $5,700.00



           7.27
           .    Teresa Ross Simon - Northern Virginia Rent Deposit                                                            $5,328.90



           7.28
           .    UGI Penn Natural Gas - Utility Deposit                                                                        Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21        Page 17 of 87

 Debtor           Kourt Security Partners, LLC                                               Case number (If known)
                  Name


           7.29
           .    Wi-Fi Brecksville LLC - NE Ohio/Solon Rent Deposit                                                            $3,218.74



           7.30
           .    Memphis Light Gas & Water - Utility Deposit                                                                     $875.00



           7.31
           .    Staples Advantage                                                                                                 $43.44



           7.32
           .    Ohio Edison - Security Deposit - PO Box 3637, Akron OH 44309                                                      $58.75



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Moove In Self Storage
                    Storage Units 2093 and 2300
                    220 Centreville Road
                    Lancaster PA 17603-4065
           8.1.     Paid through 1/1/22                                                                                       $4,032.96



                    Blumberg Bagley PLLC - Attorney Retainer - 2304 W Interstate 20 Suite 190, Arlington
           8.2.     TX 76017                                                                                                  $2,545.66


                    Sedona ERP System
                    Perennial Software, LLC
                    8401 Chagrin Road, Suite 15-B
                    Chargin Falls OH 44023
                    (440) 247-5602
           8.3.     Paid through 11/24/21                                                                                     $5,250.00


                    Avail Data Backup Service
                    Avail Technology Solutions
                    415 N. Prince Street, Suite 200
                    Lancaster PA 17603-3876
           8.4.     Paid through 2/13/22                                                                                      $6,407.70



                    W2 and 1099 Processing, Reporting, and Delivery for 2020 - McKonly & Asbury - 415
           8.5.     Fallowfield Road • Camp Hill, Pennsylvania 17011                                                          $2,500.00




           8.6.     AES Corporation - Prepayment - PO Box 2093, Peabody MA 01960                                                $882.84




           8.7.     Surveillance-video - Online Supplier - 387 Canal St. New York NY 10013                                      $299.59




           8.8.     Time Warner Cable - Credit on Account - PO Box 0901, Carol Stream, IL 60132                                   $94.62
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21            Page 18 of 87

 Debtor            Kourt Security Partners, LLC                                                Case number (If known)
                   Name




            8.9.     Ace Rents - Credit on Account - 1103 Ranck Mill Road Lancaster PA 17602                                          $29.68



            8.10
            .    Neopost - Credit on Account - PO Box 123689 Dallas TX 75312                                                          $13.77



            8.11 Avigilon - Avigilon USA Corporation - Credit on Account - PO Box 123229 Dallas TX
            .    75312                                                                                                                  $4.91




 9.         Total of Part 2.                                                                                                 $94,623.84
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11b. Over 90 days old:                              759,418.33   -                       759,418.33 =....                   $0.00
                                              face amount                        doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                       $0.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No.   Go to Part 8.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                        page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21        Page 19 of 87

 Debtor         Kourt Security Partners, LLC                                                  Case number (If known)
                Name




 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    Ford Transit 2010 NMLS7BN4AT036344 -
                     poor condition - 174785 miles
                     Dodge/Ram Pro Master 2016
                     3C6TRVAG8GE102022 - fair condition -
                     159022 miles                                                           $0.00    Liquidation                         Unknown


            47.2.    2012 Nissan NV1500 -
                     1N6BF0KMXCN118018 - Parked at 1661
                     Old Philadelphia Pk. Lancaster,
                     Pennsylvania - Vehicle Title is Lost - Ins.
                     May Expire                                                        Unknown       Liquidation                         Unknown



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                              $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21        Page 20 of 87

 Debtor         Kourt Security Partners, LLC                                                  Case number (If known)
                Name

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.       Patents, copyrights, trademarks, and trade secrets

 61.       Internet domain names and websites
           Internet domains:

           5starsecurity.com
           alertalarm.net
           alliedalarms.net
           ARMOUREGG.COM
           ASSITANCE360.COM
           atnpaging.com
           BARDSTOWNALARM.COM
           brobecksystems.net
           CAROLINASG.COM
           centrasnetwork.com
           COMSTARSYSTEMS.COM
           diysecurity.us
           EGGARMOUR.COM
           firesystemsincorporated.com
           fsisprinkler.com
           internationalfiremuseum.com
           ITISYSTEMS.COM
           keiperslockandalarm.com
           kerrylegan.com
           kourt.net
           lancastercityfirefoundation.com
           level5sys.com
           lifeassure.net
           mobileonetouch.com
           myselectcompanion.com
           myvideoaccount.com
           mywebdvr.com
           paducahalarm.com
           patrickmegan.com
           rmr2.com
           secureus.net
           securityacquisitioncompany.com
           securityalarmgroup.com
           SECURITYCAROLINA.COM
           securityconsultantsinc.com
           securitypa.com
           selectaccesscontrol.com
           SELECTFP.COM
           selectgoldaccounts.com
           SELECTSECURITY.BIZ
           selectsecurity.xyz
           selectsecuritywiki.com
           SELECTYOURFUTURE.COM
           southernsecurityservices.com
           statesecurity.com
           TENNVALLEYPRO.COM
           tobaccoavenuellc.com
           vms-network.com
           westkyalarm.com
           YPSSECURITY.COM
           YPS-SECURITY.COM                                                                 $0.00                                              $0.00



 62.       Licenses, franchises, and royalties

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21         Page 21 of 87

 Debtor         Kourt Security Partners, LLC                                                 Case number (If known)
                Name

            Various general state/local alarm licenses                                      $0.00                                             $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                        $0.00                                             $0.00



 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Employer’s Quarterly Federal Tax Return Overpayment                                Tax year Q1 2021                       $58,551.55


            Tax credit of $1,478.84 to be used or refunded by
            04/16/2024
            Texas Workforce Commission
            PO Box 591, Fort Worth TX, 76101-0591
            Contact: Adebola Adedeji (682) 267-5626
            TWX Acct #: 16-004860-3                                                            Tax year                                 $1,478.84



 73.        Interests in insurance policies or annuities
            Life insurance policies on the life of Patrick M. Egan -
            All policies have no surrender value and payment has
            lapsed                                                                                                                            $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                     Doc 1     Filed 06/15/21        Page 22 of 87

 Debtor         Kourt Security Partners, LLC                                                 Case number (If known)
                Name

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                             $60,030.39
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                      Case 21-10941-KBO                              Doc 1            Filed 06/15/21                 Page 23 of 87

 Debtor          Kourt Security Partners, LLC                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $3,432,592.96

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $94,623.84

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $60,030.39

 91. Total. Add lines 80 through 90 for each column                                                         $3,587,247.19            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,587,247.19




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                      Case 21-10941-KBO                      Doc 1          Filed 06/15/21         Page 24 of 87

 Fill in this information to identify the case:

 Debtor name          Kourt Security Partners, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Blue Street Capital, LLC                      Describe debtor's property that is subject to a lien                         $0.00                      $0.00
        Creditor's Name                               Lien against all equipment and other personal
                                                      property subject to agreement Number 6087
                                                      dated December 9, 2013 between Blue Street
        2120 Main Street, Suite 160                   Capital, LLC and Kourt Security Partners,
        Huntington Beach, CA                          LLC
        92648
        Creditor's mailing address                    Describe the lien
                                                      Equipment Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        6087
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Dell Financial Services                       Describe debtor's property that is subject to a lien                         $0.00                      $0.00
        Creditor's Name                               Lien against computer equipment, software,
                                                      and peripherals financed pursuant to
        One Dell Way                                  Agreement Number 001-9019443-001
        Round Rock, TX 78682
        Creditor's mailing address                    Describe the lien
                                                      Common Law Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        3001


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                      Case 21-10941-KBO                      Doc 1          Filed 06/15/21            Page 25 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Goldman Sachs Specialty
 2.3                                                                                                                        $81,115,353.51                  $0.00
        Lending Group LP                              Describe debtor's property that is subject to a lien
        Creditor's Name                               Blanket First Lien on All Assets
        Ben Nale
        2001 Ross Avenue
        Dallas, TX 75201
        Creditor's mailing address                    Describe the lien
                                                      Blanket First Lien on All Assets
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1642
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                               $81,115,353.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        51

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         Randall Klein
         Goldberg Kohn LTD                                                                                     Line   2.3
         55 East Monroe Street, Suite 3300
         Chicago, IL 60603

         Susquehanna Commercial Finance, Inc.
         2 Country View Road, Suite 300                                                                        Line   2.1
         Malvern, PA 19355




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 21-10941-KBO                            Doc 1           Filed 06/15/21                Page 26 of 87

 Fill in this information to identify the case:

 Debtor name         Kourt Security Partners, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $806,386.71          $806,386.71
           Ohio Department of Taxation                               Check all that apply.
           4485 Nortland Ridge Blvd.                                  Contingent
           Columbus, OH 43229                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax, Interest, and Fees; Liens
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Act-On                                                                   Contingent
           8405 SW Nimbus Ave, Suite E                                              Unliquidated
           Beaverton, OR 97008                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Marketing Automation Software
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $186,665.24
           ADI                                                                      Contingent
           25429 Network Place                                                      Unliquidated
           Chicago, IL 60673                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   34651                                           Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 27 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Adobe                                                               Contingent
          345 Park Avenue                                                     Unliquidated
          San Jose, CA 95110                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Creative Cloud Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,748,721.19
          Alarm Force
          C/O Timothy P. Palmer                                               Contingent
          Buchanan Ingersoll and Rooney                                       Unliquidated
          One Oxford Ctr 301 Grant St, 20th Fl                                Disputed
          Pittsburgh, PA 15219
                                                                             Basis for the claim:    Threatened Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $215,425.14
          Alarmax Distributors, Inc.                                          Contingent
          381 Mansfield Ave., Ste 205                                         Unliquidated
          Pittsburgh, PA 15220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,062.28
          Albert N. Barnes Jr.                                                Contingent
          148 Quail Dr
          La Vergne, TN 37086
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Note Payable
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,105.50
          Ameba Technology                                                    Contingent
          30-66 Whitestone Expressway                                         Unliquidated
          Flushing, NY 11354                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $993,438.46
          Armed Response/Adam Triolo                                          Contingent
          661 Guadalupe Trail, N.W.
          Albuquerque, NM 87107
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Threatened Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,485.00
          Astute Financial Consulting, LLC                                    Contingent
          2020 Caribou Dr., Ste 101                                           Unliquidated
          Fort Collins, CO 80525                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 28 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                Contingent
          208 South Akard Street                                              Unliquidated
          Dallas, TX 75202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telecom Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57.89
          Atlantic Broadband                                                  Contingent
          2 Batterymarch Park, Suite 205                                      Unliquidated
          Quincy, MA 02169                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Atlantic Office Systems                                             Contingent
          PO Box 276                                                          Unliquidated
          Atlantic Highlands, NJ 07716                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printer Service Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Avail Technology Solutions                                          Contingent
          415 North Prince Street, Suite 200                                  Unliquidated
          Lancaster, PA 17603                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Cloud Storage for Enterprise Backup
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.07
          Bald Eagle Distributors                                             Contingent
          20 N. Grove Street                                                  Unliquidated
          Lock Haven, PA 17745                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bardstown Cable TV                                                  Contingent
          220 N. Fifth Street                                                 Unliquidated
          Bardstown, KY 40004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Blue Ridge Cable                                                    Contingent
          PO Box 316                                                          Unliquidated
          Palmerton, PA 18071                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 29 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.08
          Bowling Green Municipal Utilities                                   Contingent
          801 Center Street                                                   Unliquidated
          Bowling Green, KY 42102                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0677
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,151.00
          Brainier Solutions, Inc.                                            Contingent
          7801 E. Bush Lake Rd., Suite 450                                    Unliquidated
          Minneapolis, MN 55439                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brinks Home Security                                                Contingent
          1990 Wittington Place
          Dallas, TX 75234
                                                                              Unliquidated
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Premium Return for Insurance Adjustments
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,388.81
          Canitan, LLC                                                        Contingent
          8302 Decker Lane                                                    Unliquidated
          Austin, TX 78724                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,963.91
          CDW, LLC                                                            Contingent
          200 N. MIlwaukee Ave                                                Unliquidated
          Vernon Hills, IL 60061                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Century Link                                                        Contingent
          100 CenturyTel Drive                                                Unliquidated
          Monroe, LA 71203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet/Telecom Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,552.00
          Chubb Group of Insurance Co                                         Contingent
          4999 Louise Dr. # 203                                               Unliquidated
          Mechanicsburg, PA 17055                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 30 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          ClicData                                                            Contingent
          9393 N. 90th Street, Suite 102                                      Unliquidated
          Scottsdale, AZ 85258                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Intelligence Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75.00
          Cmwlth of PA Trans. Work Zone Speed Enf                             Contingent
          PO Box 13509                                                        Unliquidated
          Philadelphia, PA 19101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Traffic Violation
          Last 4 digits of account number       6661
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CodeTwo                                                             Contingent
          Wolnosci 16 Street                                                  Unliquidated
          Jelenia Gora, Poland 58-500                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Email Signature Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,810.20
          Comcast                                                             Contingent
          One Comcast Center                                                  Unliquidated
          1701 JFK Blvd.                                                      Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:    Internet Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Comcast Business                                                    Contingent
          One Comcast Center                                                  Unliquidated
          Philadelphia, PA 19103                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Comcast Fiber                                                       Contingent
          One Comcast Center                                                  Unliquidated
          Philadelphia, PA 19107                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cooperative Communications, Inc.                                    Contingent
          412 Washington Avenue                                               Unliquidated
          Belleville, NJ 07109                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 31 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.60
          Cox Business                                                        Contingent
          6205-B Peachtree Dunwoody Road                                      Unliquidated
          Atlanta, GA 30328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,400.00
          David Meurer                                                        Contingent
          4719 Spring Vale Rd. NW                                             Unliquidated
          Albuquerque, NM 87114                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          De Lage Landen Financial Svcs.                                      Contingent
          PO Box 41602                                                        Unliquidated
          Philadelphia, PA 19101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printer Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dell Financial Services                                             Contingent
          PO Box 6547                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Dell Workstation and Laptops
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,464.38
          Dex YP
          C/O Thryv Inc.                                                      Contingent
          2200 W Airfield Drive                                               Unliquidated
          PO Box 61810 - DFW Airport                                          Disputed
          Dallas, TX 75261
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DUO                                                                 Contingent
          123 N. Ashley Street                                                Unliquidated
          Ann Arbor, MI 48104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    MultiFactor Authentication
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,879.56
          Ean Services, LLC                                                   Contingent
          PO Box 402383                                                       Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 32 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $880.00
          Edigin Security Services, LLC                                       Contingent
          2519 N. Van Buren St                                                Unliquidated
          Enid, OK 73703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,439.75
          Emkay, Inc.                                                         Contingent
          805 West Thorndale Ave                                              Unliquidated
          Itasca, IL 60143                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38.15
          Enterprise FM Trust                                                 Contingent
          PO Box 800089                                                       Unliquidated
          Kansas City, MO 64180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,211.23
          Enterprise Rent A Car                                               Contingent
          600 Corporate Park Drive                                            Unliquidated
          Saint Louis, MO 63105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Car Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.62
          ESP Receivables Mgmt, Inc.                                          Contingent
          PO Box 1547                                                         Unliquidated
          Mandeville, LA 70470                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.75
          Federal Express                                                     Contingent
          PO Box 371461                                                       Unliquidated
          Pittsburgh, PA 15250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          First Insurance Funding                                             Contingent
          450 Skokie Boulevard, Suite 1000                                    Unliquidated
          Northbrook, IL 60062                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance Premium Financing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 33 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          FormStack                                                           Contingent
          11671 Lantern Road #300                                             Unliquidated
          Fishers, IN 46038                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate Form Solution
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Frontier                                                            Contingent
          3 High Ridge Park                                                   Unliquidated
          Stamford, CT 06905                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $660,645.92
          Garden State Fire and Security Alarm Co.                            Contingent
          642 Park Ave
          Brielle, NJ 08730
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,700.00
          Gary A. Moyse                                                       Contingent
          829 Grant Street                                                    Unliquidated
          Franklin, PA 16323                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GoDaddy                                                             Contingent
          14455 N. Hayden Road, Suite 226                                     Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Domains, DNS Services and SSL Certs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GoverLan                                                            Contingent
          2655 S. Le Jeune Road, #1001                                        Unliquidated
          Miami, FL 33134                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Remote Support Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,124.20
          Group Evergreen                                                     Contingent
          ATTN: Fred Brobeck                                                  Unliquidated
          101 Frederick Dr                                                    Disputed
          Aliquippa, PA 15001
                                                                             Basis for the claim:    Monetary Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 34 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $488.89
          Haas Printing                                                       Contingent
          1000 Hummel Ave                                                     Unliquidated
          Lemoyne, PA 17043                                                   Disputed
          Date(s) debt was incurred      12/10/20                            Basis for the claim:    Printing Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          HappyFox                                                            Contingent
          47 Discovery                                                        Unliquidated
          Irvine, CA 92618                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer Support Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104.00
          Incorp Services, Inc.                                               Contingent
          3773 Howard Hughes Pkwy, Ste 5005                                   Unliquidated
          Las Vegas, NV 89169-6014                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Registered Agent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,200.00
          Indeed.com                                                          Contingent
          177 Broad Street                                                    Unliquidated
          6th Floor                                                           Disputed
          Stamford, CT 06901
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Intuit QuickBooks                                                   Contingent
          2700 Coast Avenue                                                   Unliquidated
          Mountain View, CA 94043                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    QuickBooks Accounting Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Intulse                                                             Contingent
          29 S. Market Street, Suite 5                                        Unliquidated
          Elizabethtown, PA 17022                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,585.67
          Jeffrey and Deborah Brandon                                         Contingent
          3421 Blue Ridge Drive                                               Unliquidated
          West Paducah, KY 42086                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Holdback Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 35 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,634.30
          Jonathan M. Jaffe                                                   Contingent
          2154 Cedarview Drive                                                Unliquidated
          Beachwood, OH 44122                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,647.75
          Jones Dealerships                                                   Contingent
          1335 Manheim Pike                                                   Unliquidated
          Lancaster, PA 17604                                                 Disputed
          Date(s) debt was incurred      06/13/2020                          Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,184.24
          Judy’s Locksmiths, Inc.                                             Contingent
          634 Grant St.
          Charleston, WV 25302
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pending Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115.64
          Leaf Commercial Capital, Inc.                                       Contingent
          PO Box 5066                                                         Unliquidated
          Hartford, CT 06102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printer Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,983.16
          Les Freeman                                                         Contingent
          1642 Rogers Road                                                    Unliquidated
          Newark, TX 76071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,402,518.69
          LINKBANK                                                            Contingent
          Attn: Jessica Gehman, Esq
          2010 Fruitville Pike
                                                                              Unliquidated
          Lancaster, PA 17601                                                 Disputed
          Date(s) debt was incurred                                                        Paycheck Protection Program Loan (subject to offset
                                                                             Basis for the claim:
                                                                             by PPP Escrow Account)
          Last 4 digits of account number       7005
                                                                             Is the claim subject to offset?    No     Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,044.96
          LINKBANK                                                            Contingent
          3595 Canton Road #312                                               Unliquidated
          Marietta, GA 30066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Debt
          Last 4 digits of account number       0163
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 36 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Liquid Web                                                          Contingent
          2703 Ena Drive                                                      Unliquidated
          Lansing, MI 48917                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    WebSite Hosting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          LogMeIn                                                             Contingent
          320 Summer Street                                                   Unliquidated
          Boston, MA 02210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Remote Support Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mellaconic IP, LLC                                                  Contingent
          6009 West Parker Rd, Ste 149-1027
          Plano, TX 75093
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pending Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $547,501.80
          MGM Security Services, Inc.                                         Contingent
          c/o DFW Security
          2533 E Loop 820 N.
                                                                              Unliquidated
          Fort Worth, TX 76118                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Pending Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Microsoft                                                           Contingent
          One Microsoft Way                                                   Unliquidated
          Redmond, WA 98052                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office 365
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $279.93
          Miller Truck Leasing                                                Contingent
          1824 Route 38                                                       Unliquidated
          Lumberton, NJ 08048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Property Tax Payment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $332.00
          N Medina County Chamber Alliance                                    Contingent
          2947 Interstate Pkwy                                                Unliquidated
          Brunswick, OH 44212                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 37 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $129.66
          NC Dept of Revenue                                                  Contingent
          PO Box 25000                                                        Unliquidated
          Raleigh, NC 27640                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tax Late Fees and Penalties
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74.83
          NC Dept of Revenue                                                  Contingent
          PO Box 25000                                                        Unliquidated
          Raleigh, NC 27640                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Taxes Late Fees and Penalties
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,164.39
          Neopost - Quadient - NE Ohio                                        Contingent
          PO Box 123682                                                       Unliquidated
          Dept 3682                                                           Disputed
          Dallas, TX 75312
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Network Solutions                                                   Contingent
          5335 Gate Parkway                                                   Unliquidated
          Jacksonville, FL 32256                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Domains, DNS Services and SSL Certs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.18
          New Mexico Gas Co.                                                  Contingent
          PO Box 27885                                                        Unliquidated
          Albuquerque, NM 87125                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.50
          NFPA                                                                Contingent
          1 Batterymarch Park                                                 Unliquidated
          Quincy, MA 02169                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,488.41
          Nortek Security and Control                                         Contingent
          1950 Camino Vida Roble, Suite 150                                   Unliquidated
          Carlsbad, CA 92008                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 38 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Northern Illinois Telecom, Inc.                                     Contingent
          Nitel - Collectors
          3204 Owl Dr.
                                                                              Unliquidated
          Rolling Meadows, IL 60008                                           Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Threatened Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,050.00
          Office Furn Warehouse of Pgh                                        Contingent
          100 Graham Street                                                   Unliquidated
          McKees Rocks, PA 15316                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ohio Department of Taxation                                         Contingent
          4485 Nortland Ridge Blvd.                                           Unliquidated
          Columbus, OH 43229                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Outstanding Tax Liability
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Podium                                                              Contingent
          1650 W. Digital Drive                                               Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Interaction Management Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Prestige Holdings, LLC                                              Contingent
          34 High Street
          Morgantown, WV 26505
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Pending Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,951.25
          Principal Life Insurance                                            Contingent
          711 High St.                                                        Unliquidated
          Des Moines, IA 50392                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,400.00
          Professional Security Solutions                                     Contingent
          1454 Holly Pike                                                     Unliquidated
          Carlisle, PA 17015                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 39 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,242.28
          Prudential                                                          Contingent
          PO Box 856138                                                       Unliquidated
          Louisville, KY 40285                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Quadient Leasing USA, Inc. Mail Finance                             Contingent
          PO Box 123682, Dept. 3682                                           Unliquidated
          Dallas, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Postage Meter and Letter Opener
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Quadient, Inc. - Neopost                                            Contingent
          PO Box 123689, Dept. 3689                                           Unliquidated
          Dallas, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,518.09
          Quality Metal Works, Inc.                                           Contingent
          385 Anchor Road                                                     Unliquidated
          Elizabethtown, PA 17022                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,000.00
          Quantum Dynamix, LLC                                                Contingent
          480 New Holland Ave                                                 Unliquidated
          Lancaster, PA 17602                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,765.25
          Security Partners, LLC                                              Contingent
          240 North Plum Street                                               Unliquidated
          Lancaster, PA 17602                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          SecurityTrax                                                        Contingent
          8281 Greensboro Drive                                               Unliquidated
          McLean, VA 22102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    SmartHome CRM
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 40 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $320.00
          Sedgwick Claims Management                                          Contingent
          7795 Walton Pkwy                                                    Unliquidated
          New Albany, OH 43054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          SendGrid                                                            Contingent
          1801 California Street, #500                                        Unliquidated
          Manhattan Beach, CA 90266                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    SMTP Relay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Silvertrac                                                          Contingent
          10621 Southern Highlands Pwy, Ste. 1                                Unliquidated
          Las Vegas, NV 89141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Smartsheet                                                          Contingent
          10500 NE 8th Street, #2000                                          Unliquidated
          Bellevue, WA 98004                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Project Management Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,329.29
          Spectrum                                                            Contingent
          60 Columbus Circle                                                  Unliquidated
          New York, NY 10023                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.90
          State of West Virginia                                              Contingent
          PO Box 2745                                                         Unliquidated
          Charleston, WV 25330                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tax Penalties and Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Stewart Business Systems                                            Contingent
          3088 East Prospect Road                                             Unliquidated
          York, PA 17403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate Printer Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 41 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,788.39
          Team Office Technologies                                            Contingent
          Vision 118 Inc.                                                     Unliquidated
          118 N. Canfield Niles Road                                          Disputed
          Youngstown, OH 44515
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $258.70
          TIAA Bank                                                           Contingent
          PO Box 911608                                                       Unliquidated
          Denver, CO 80291                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Plotter Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Topp Business Solutions                                             Contingent
          1110 Saginaw Street                                                 Unliquidated
          Scranton, PA 18505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printer Contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299.00
          TrackForce Acquireco Inc.                                           Contingent
          3636 Nobel Drive, #275                                              Unliquidated
          San Diego, CA 92122                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Software as a Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $176,773.69
          Tri-Ed/Northern Video Dist.                                         Contingent
          135 Crossways Park Dr., Suite 101                                   Unliquidated
          Woodbury, NY 11797                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,750.00
          Trustpilot Inc.                                                     Contingent
          245 Fith Ave., 5th Floor                                            Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,996.58
          Unifirst Corporation                                                Contingent
          68 Jonspin Rd.                                                      Unliquidated
          Wilmington, MA 01887                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 42 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,901.30
          United Parcel Service                                               Contingent
          PO Box 650116                                                       Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.00
          Univest Capital, Inc.                                               Contingent
          3331 St ate Road, Suite 325                                         Unliquidated
          Bensalem, PA 19020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,451.30
          Uplink Security, LLC                                                Contingent
          400 Interstate N Pkwy, Ste 900                                      Unliquidated
          Atlanta, GA 30339                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Veeam                                                               Contingent
          415 N. Prince St, Ste 200                                           Unliquidated
          Lancaster, PA 17603                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Enterprise Backup Solution
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Verizon                                                             Contingent
          1095 Avenue of the Americas                                         Unliquidated
          New York, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telecom Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8.35
          Virginia Department of Taxation                                     Contingent
          PO Box 1777                                                         Unliquidated
          Richmond, VA 23218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Taxes Late Fees and Penalties
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Webmerge                                                            Contingent
          409 18th Place                                                      Unliquidated
          Manhattan Beach, CA 90266                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Integration Software
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 43 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $399.70
          WeSuite, LLC                                                        Contingent
          155 Lafayette Avenue                                                Unliquidated
          White Plains, NY 10603                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,247.58
          Wholesale Electric Supply                                           Contingent
          2309 Scottsville Rd                                                 Unliquidated
          Bowling Green, KY 42104                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Wilson Office Solutions                                             Contingent
          1625 Kentucky Avenue                                                Unliquidated
          Paducah, KY 42003-3000                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printer Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          WindStream                                                          Contingent
          4001 Rodney Parham Road                                             Unliquidated
          Little Rock, AR 72212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telecom Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $176,773.69
          Wolff Bros. Supply, Inc.                                            Contingent
          6078 Wolff Road                                                     Unliquidated
          Medina, OH 44256                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,027.98
          Worldwide Media Direct                                              Contingent
          223 Schilling Cir.                                                  Unliquidated
          Hunt Valley, MD 21031                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57.24
          Wyless Inc.                                                         Contingent
          Dept CH 17817                                                       Unliquidated
          Palatine, IL 60055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1         Filed 06/15/21                 Page 44 of 87

 Debtor       Kourt Security Partners, LLC                                                            Case number (if known)
              Name

 3.122     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Zapier                                                             Contingent
           548 Market Street #62411                                           Unliquidated
           San Francisco, CA 94104                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Application Integration
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $469,105.65
           Zata Corporation                                                   Contingent
           PO Box 359                                                         Unliquidated
           Chagrin Falls, OH 44022                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Monetary Judgment
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Zoom                                                               Contingent
           55 Almaden Blvd, Suite 400                                         Unliquidated
           San Jose, CA 95113                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Video Meetings and Collaboration
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Charles E. Hurt, Esq.
           The Law Offices of Charles E. Hurt                                                         Line     3.61
           1671 Woodvale Dr
           Charleston, WV 25314                                                                             Not listed. Explain


 4.2       Comcast Cable Law Department
           One Comcast Center, 50th Floor                                                             Line     3.27
           1701 JFK Blvd.
           Philadelphia, PA 19103                                                                           Not listed. Explain


 4.3       Deron B. Knoner
           Keleher & McLeod, P.A.                                                                     Line     3.8
           PO Box AA
           Albuquerque, NM 87103                                                                            Not listed. Explain


 4.4       First Insurance Funding
           PO Box 7000                                                                                Line     3.44
           Carol Stream, IL 60197
                                                                                                            Not listed. Explain

 4.5       Frank H. Steere II
           Boich Law Offices, LLC                                                                     Line     3.82
           6245 Emerald Pkwy Suite B
           Dublin, OH 43016                                                                                 Not listed. Explain


 4.6       Frank H. Steere II
           Boich Law Offices, LLC                                                                     Line     2.1
           6245 Emerald Pkwy Suite B
           Dublin, OH 43016                                                                                 Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 19 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1       Filed 06/15/21              Page 45 of 87

 Debtor       Kourt Security Partners, LLC                                                       Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.7      Fred Brobeck
          101 Frederick Drive                                                                    Line   3.51
          Aliquippa, PA 15001
                                                                                                       Not listed. Explain

 4.8      George Steinberg
          The Leviton Law Firm                                                                   Line   3.80
          One Pierce Place, Suite 725W
          Itasca, IL 60143                                                                             Not listed. Explain


 4.9      Mark Follis
          3105 Merrimac Court                                                                    Line   3.69
          Southlake, TX 76092
                                                                                                       Not listed. Explain

 4.10     Marty J. Marlow
          c/o DFW Security                                                                       Line   3.69
          2533 E Loop 820 N.
          Fort Worth, TX 76118                                                                         Not listed. Explain


 4.11     Mazanec, Raskin & Ryder Co. L.P.A.
          34305 Solon Road                                                                       Line   3.123
          Solon, OH 44139
                                                                                                       Not listed. Explain

 4.12     McNees Wallace & Nurick LLC
          100 Pine Street                                                                        Line   3.123
          Harrisburg, PA 17101
                                                                                                       Not listed. Explain

 4.13     Michael J. Revness, Esq
          Kurtz & Revness, P.C                                                                   Line   3.47
          Swedesford Park, Building Three
          1265 Drummers Lane, Suite 120                                                                Not listed. Explain

          Wayne, PA 19087

 4.14     The Law Offices of Marc P. Katz
          8910 Purdue Road, Suite 210                                                            Line   3.63
          Indianapolis, IN 46268
                                                                                                       Not listed. Explain

 4.15     Timothy P. Palmer
          Buchanan Ingersoll and Rooney                                                          Line   3.4
          One Oxford Center
          301 Grant Street 20th floor                                                                  Not listed. Explain

          Pittsburgh, PA 15219

 4.16     Unifirst Corporation
          813 Massman Dr                                                                         Line   3.107
          Nashville, TN 37210
                                                                                                       Not listed. Explain

 4.17     Unifirst Corporation
          1072 Hanover St                                                                        Line   3.107
          Wilkes Barre, PA 18706
                                                                                                       Not listed. Explain

 4.18     Unifirst Corporation
          1450 E Granger Rd                                                                      Line   3.107
          Independence, OH 44131
                                                                                                       Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 20 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1       Filed 06/15/21               Page 46 of 87

 Debtor       Kourt Security Partners, LLC                                                       Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.19      Unifirst Corporation
           3 Progress Way                                                                        Line      3.107
           Clarksburg, WV 26301
                                                                                                       Not listed. Explain

 4.20      Unifirst Corporation
           2900 Blakenbaker Pkwy                                                                 Line      3.107
           Louisville, KY 40299
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.        $                   806,386.71
 5b. Total claims from Part 2                                                                        5b.    +   $                10,992,194.14

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.        $                   11,798,580.85




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 21 of 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 21-10941-KBO                    Doc 1        Filed 06/15/21        Page 47 of 87

 Fill in this information to identify the case:

 Debtor name         Kourt Security Partners, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                  Marketing Automation
              lease is for and the nature of              Software Lease
              the debtor's interest                       Lease Term: 7/1/12 -
                                                          7/1/21
                  State the term remaining                3 months
                                                                                         Act-On
              List the contract number of any                                            8405 SW Nimbus Ave, Suite E
                    government contract                                                  Beaverton, OR 97008


 2.2.         State what the contract or                  Commercial Office
              lease is for and the nature of              Lease
              the debtor's interest                       Site Address: 2525
                                                          Perimeter Place Drive,
                                                          Suite 112, Nashville, TN
                                                          37214
                                                          Lease Term: 7/1/20 -
                                                          6/30/23
                                                          Attn: Jennifer Koss
                  State the term remaining                26 months                      AF Greenbriar TN, LLC
                                                                                         AK Leasehold I, LLC
              List the contract number of any                                            PO Box 936419
                    government contract                                                  Atlanta, GA 31193


 2.3.         State what the contract or                  Commercial Office
              lease is for and the nature of              Lease
              the debtor's interest                       Site Address: 87 Main
                                                          Street, Suite 100, First
                                                          Floor, Matawan, NJ
                                                          07747
                                                          Lease Term: 11/1/19 -
                                                          10/31/22
                                                          Attn: Jaspreet Grill
                  State the term remaining                18 months
                                                                                         AGASAH, LLC
              List the contract number of any                                            3 Mountain Laurel Road
                    government contract                                                  Morganville, NJ 07751




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 21-10941-KBO                             Doc 1   Filed 06/15/21         Page 48 of 87
 Debtor 1 Kourt Security Partners, LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.4.        State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 410
                                                          Rouser Road, STE 102,
                                                          Coraopolis, PA 15108
                                                          Lease Term: 3/15/2019
                                                          - 3/15/2022
                                                          Attn: Justin Weaver
                  State the term remaining                10.5 months
                                                                                             Airport Office Park 1, 2 and 3 LP
             List the contract number of any                                                 200 Marshall Drive
                   government contract                                                       Coraopolis, PA 15108


 2.5.        State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 1650
                                                          Shelby Oaks Dr., Ste
                                                          22, Memphis, TN
                                                          Lease Term: 1/17/18 -
                                                          1/17/23
                                                          Attn: Ronald A. Belz
                  State the term remaining                20.5 months
                                                                                             BICO Associates GP
             List the contract number of any                                                 1650 Shelby Oaks Dr., Ste 22
                   government contract                                                       Memphis, TN 38134


 2.6.        State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 701
                                                          Dishman Lane, Suite 1,
                                                          Bowling Green, KY
                                                          42104
                                                          Lease Term: 5/1/17 -
                                                          4/30/22
                                                          Attn: Nathan Pinnegar
                  State the term remaining                12 months
                                                                                             Choate Enterprises, LLC
             List the contract number of any                                                 1649 Scottsville Road
                   government contract                                                       Bowling Green, KY 42104


 2.7.        State what the contract or                   Lease for Printer
             lease is for and the nature of               Equipment
             the debtor's interest                        Account Numbers:
                                                          25534303 and 25542278
                                                          Lease Term: 1/5/19 -
                                                          12/5/21
                  State the term remaining                8 months
                                                                                             De Lage Landen Financial Services
             List the contract number of any                                                 PO Box 41602
                   government contract                                                       Philadelphia, PA 19101




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 21-10941-KBO                             Doc 1   Filed 06/15/21         Page 49 of 87
 Debtor 1 Kourt Security Partners, LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.8.        State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 1236 Old
                                                          Bloomfield Pike,
                                                          Bardstown, KY 40004
                                                          Lease Term: 8/1/2019 -
                                                          8/31/2024
                                                          Attn: Darrell Hawkins
                  State the term remaining                40 months
                                                                                             Finn-Davis, LLC
             List the contract number of any                                                 105 North First Street
                   government contract                                                       Bardstown, KY 40004


 2.9.        State what the contract or                   Internet Service
             lease is for and the nature of               Equipment Lease
             the debtor's interest                        Account Number:
                                                          717-197-7002-090319-3
                                                          Lease Term: 8/27/19 -
                                                          8/27/21
                  State the term remaining                4 months
                                                                                             Frontier Communications
             List the contract number of any                                                 PO Box 1003
                   government contract                                                       Everett, WA 98201


 2.10.       State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 2715
                                                          Olivet Church Road Ste
                                                          2 Paducah, KY 42001
                                                          Lease Term: 8/01/18 -
                                                          7/31/21
                                                          Attn: Sue Homra
                  State the term remaining                3 months
                                                                                             KHI Properties
             List the contract number of any                                                 2715 Olivet Church Road Ste 2
                   government contract                                                       Paducah, KY 42001


 2.11.       State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 2081
                                                          Hutton Drive,
                                                          Carrollton, TX 75006
                                                          Lease Term: 8/1/18 -
                                                          7/31/21
                                                          Attn: Nick Payne
                  State the term remaining                3 months
                                                                                             PS Business Parks, L.P.
             List the contract number of any                                                 PO Box 200697-01
                   government contract                                                       Dallas, TX 75320




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 21-10941-KBO                             Doc 1   Filed 06/15/21         Page 50 of 87
 Debtor 1 Kourt Security Partners, LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.12.       State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 1661A
                                                          Old Philadelphia Pike,
                                                          Lancaster PA 17602
                                                          Lease Term: 6/1/2020 -
                                                          7/31/2023
                                                          Attn: Michael Grove
                  State the term remaining                27 months
                                                                                             Rolleston Corp
             List the contract number of any                                                 510 N 3rd St.
                   government contract                                                       Harrisburg, PA 17101


 2.13.       State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 3440 St.
                                                          Vardell Lane, Suite H,
                                                          Charlotte, NC 28217
                                                          Lease Term: 12/1/2019
                                                          - 11/30/2022
                                                          Attn: Bill Wood
                  State the term remaining                19 months                          Stockbridge 77 Corporate Park, LLC
                                                                                             C/O Trinity Partners Mangement
             List the contract number of any                                                 440 South Church Street, Suite 800
                   government contract                                                       Charlotte, NC 28202


 2.14.       State what the contract or                   Corporate Plotter Lease
             lease is for and the nature of               Account Number:
             the debtor's interest                        20416741
                                                          Lease Term: 1/4/20 -
                                                          1/4/23
                  State the term remaining                21 months
                                                                                             TIAA Bank
             List the contract number of any                                                 PO Box 911608
                   government contract                                                       Denver, CO 80291


 2.15.       State what the contract or                   Payroll Services - AR #
             lease is for and the nature of               SEL1002 - Effective
             the debtor's interest                        Date: February 12, 2021

                  State the term remaining                1 month
                                                                                             UKG Inc.
             List the contract number of any                                                 2000 Ultimate Way
                   government contract                                                       Fort Lauderdale, FL 33326


 2.16.       State what the contract or                   Enterprise Backup
             lease is for and the nature of               Solution Lease
             the debtor's interest                        Lease Term: 5/22/20 -
                                                          5/22/23
                  State the term remaining                25 months                          Veeam
                                                                                             415 North Prince Street
             List the contract number of any                                                 Suite 200
                   government contract                                                       Lancaster, PA 17603
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 21-10941-KBO                             Doc 1   Filed 06/15/21         Page 51 of 87
 Debtor 1 Kourt Security Partners, LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease



 2.17.       State what the contract or                   Commercial Office
             lease is for and the nature of               Lease
             the debtor's interest                        Site Address: 6670
                                                          West Snowville Road,
                                                          Suite 3, Brecksville, OH
                                                          44141
                                                          Lease Term: 10/1/18 -
                                                          9/30/21
                                                          Attn: Keith Chelm
                  State the term remaining                5 months
                                                                                             WI-FI Brecksville, LLC-Chelm Properties
             List the contract number of any                                                 31000 Aurora Road
                   government contract                                                       Solon, OH 44139




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 21-10941-KBO                 Doc 1     Filed 06/15/21         Page 52 of 87

 Fill in this information to identify the case:

 Debtor name         Kourt Security Partners, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Kourt Holding,                    C/O TRG Associates Inc.                          Goldman Sachs                   D       2.3
             LLC                               PO Box 1166                                      Specialty Lending                E/F
                                               40-1 River Street                                Group LP
                                                                                                                                G
                                               Old Saybrook, CT 06475




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 53 of 87




 Fill in this information to identify the case:

 Debtor name         Kourt Security Partners, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                      $0.00
       From 1/01/2021 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                        $34,723,543.26
       From 1/01/2020 to 12/31/2020
                                                                                                Other


       For year before that:                                                                    Operating a business                        $39,708,157.55
       From 1/01/2019 to 12/31/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2021 to Filing Date                                                           Sale of Assets                                    $169,992.51


       From the beginning of the fiscal year to filing date:
       From 1/01/2021 to Filing Date                                                           Collection Agency Receipts                         $10,480.21


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 54 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)




       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Emkay, Inc.                                                 2/1/2021;                       $134,355.28          Secured debt
               PO Box 13520                                                2/12/2021;                                           Unsecured loan repayments
               Newark, NJ 07188                                            3/12/2021;                                           Suppliers or vendors
                                                                           4/13/2021
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               United States Treasury                                      4/26/2021;                      $423,023.40          Secured debt
               Department Of Treasury                                      4/1/2021;                                            Unsecured loan repayments
               Cincinnati, OH 45999                                        3/31/2021;                                           Suppliers or vendors
                                                                           3/26/2021;                                           Services
                                                                           3/17/2021;
                                                                           3/15/2021                                            Other   IRS Payroll Tax

       3.3.
               Netcare1 Systems LLC                                        2/5/2021;                        $20,640.00          Secured debt
               1966 Sterling Place                                         2/12/2021;                                           Unsecured loan repayments
               Lancaster, PA 17601                                         3/5/2021;                                            Suppliers or vendors
                                                                           3/18/2021;
                                                                           3/26/2021
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Keystone Security Consultants, LLC                          2/5/2021;                        $12,100.00          Secured debt
               4190 Marlborough Rd.                                        3/5/2021;                                            Unsecured loan repayments
               Dover, PA 17315                                             3/23/2021                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Blakinger Thomas Law Firm                                   3/23/2021;                       $43,354.88          Secured debt
               28 Penn Square                                              3/23/2021;                                           Unsecured loan repayments
               Lancaster, PA 17603                                         3/24/2021                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Miller Truck Leasing                                        2/23/2021;                      $154,855.58          Secured debt
               1824 Route 38                                               3/22/2021;                                           Unsecured loan repayments
               Lumberton, NJ 08048                                         4/7/2021                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               Patrick M. Egan                                             3/23/2021;                       $68,333.00          Secured debt
               12 Abbeyville Road                                          3/23/2021;                                           Unsecured loan repayments
               Lancaster, PA 17603                                         3/23/2021                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 55 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Perrenial Software, Inc.                                    3/9/2021;                        $28,010.12          Secured debt
               8401 Chagrin Rd.                                            3/16/2021;                                           Unsecured loan repayments
               Suite 15-B                                                  3/23/2021;                                           Suppliers or vendors
               Chagrin Falls, OH 44023                                     3/24/2021
                                                                                                                                Services
                                                                                                                                Other

       3.9.
               Securecom Wireless                                          3/12/2021;                       $30,638.40          Secured debt
               PO Box 872229                                               3/26/2021                                            Unsecured loan repayments
               Kansas City, MO 64187                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.10
       .    Xit Strategies Consulting, LLC                                 2/2/2021;                        $29,086.25          Secured debt
               7410 NW 65th Lane                                           2/16/2021;                                           Unsecured loan repayments
               Pompano Beach, FL 33067                                     3/16/2021;                                           Suppliers or vendors
                                                                           3/30/2021
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    Robert Houck                                                   4/23/2021;                       $38,572.20          Secured debt
               621 School Lane                                             4/9/2021;                                            Unsecured loan repayments
               Mount Joy, PA 17552                                         4/16/2021                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.12
       .    LINKBANK                                                       4/5/2021;                        $29,657.80          Secured debt
               Attn: Jessica Gehman                                        3/22/2021                                            Unsecured loan repayments
               2010 Fruitville Pike                                                                                             Suppliers or vendors
               Lancaster, PA 17601                                                                                              Services
                                                                                                                                Other   Credit Card Payment

       3.13
       .    Horst Insurance                                                3/18/2021;                       $18,215.00          Secured debt
               320 Granite Run Drive                                       4/1/2021;                                            Unsecured loan repayments
               PO Box 3320                                                 5/14/2021                                            Suppliers or vendors
               Lancaster, PA 17604
                                                                                                                                Services
                                                                                                                                Other   Insurance Premiums

       3.14
       .    CIBC Bank USA                                                  3/31/2021;                       $23,000.00          Secured debt
               120 S. LaSalle Street                                       4/20/2021;                                           Unsecured loan repayments
               Chicago, IL 60603                                           5/18/2021;                                           Suppliers or vendors
                                                                           5/28/2021                                            Services
                                                                                                                                Other   Bank Fees

       3.15
       .    Tag Resources                                                  3/31/2021;                       $11,700.00          Secured debt
               6501 Dean Hill Drive                                        5/11/2021                                            Unsecured loan repayments
               Knoxville, TN 37919                                                                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 56 of 87
 Debtor      Kourt Security Partners, LLC                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       .    Highmark Inc.                                                  3/31/2021;                       $34,808.34          Secured debt
               PO Box 223680                                               3/17/2021;                                           Unsecured loan repayments
               Pittsburgh, PA 15251                                        2/23/2021;                                           Suppliers or vendors
                                                                           2/22/2021;
                                                                           2/16/2021;                                           Services
                                                                           2/2/2021                                             Other

       3.17
       .    Goldman Sachs Specialty Lending                                Various                            Unknown           Secured debt
               Group LP                                                                                                         Unsecured loan repayments
               2001 Ross Avenue                                                                                                 Suppliers or vendors
               Dallas, TX 75201                                                                                                 Services
                                                                                                                                Other Assignment of Various
                                                                                                                               Contracts Post-Closing

       3.18
       .    Goldman Sachs Specialty Lending                                5/28/2021                       $923,877.00          Secured debt
               Group LP                                                                                                         Unsecured loan repayments
               2001 Ross Avenue                                                                                                 Suppliers or vendors
               Dallas, TX 75201                                                                                                 Services
                                                                                                                                OtherRemit of Funds from
                                                                                                                               Wind-Down Advance


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 57 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Alex Nitterhouse                                            5/22/20;                        $126,880.32         Wages and expenses
               1743 New Holland Pike                                       5/31/20;
               Lancaster, PA 17601                                         6/1/20;
               Son-in-law to Patrick M. Egan                               6/5/20;
                                                                           6/19/20;
                                                                           6/30/20;
                                                                           7/1/20;
                                                                           7/3/20;
                                                                           7/17/20;
                                                                           7/31/20;
                                                                           7/31/20;
                                                                           8/1/20;
                                                                           8/14/20;
                                                                           8/28/20;
                                                                           8/31/20;
                                                                           9/1/20;
                                                                           9/11/20;
                                                                           9/25/20;
                                                                           9/30/20;
                                                                           10/1/20;
                                                                           10/9/20;
                                                                           10/23/20;
                                                                           10/30/20;
                                                                           10/31/20;
                                                                           11/1/20;
                                                                           11/6/20;
                                                                           11/20/20;
                                                                           11/31/20;
                                                                           12/1/20;
                                                                           12/4/20;
                                                                           12/4/20;
                                                                           12/18/20;12/3
                                                                           1/20;
                                                                           12/31/20;
                                                                           12/31/20;
                                                                           1/15/21;
                                                                           1/29/21;
                                                                           2/12/21;
                                                                           2/26/21;
                                                                           2/26/21




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 58 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.2.    Patrick M. Egan                                             5/20/20;                        $258,775.58         Owner draw, travel, lodging,
               12 Abbeyville Road                                          5/23/20;                                            meals, and vehicle expenses
               Lancaster, PA 17603                                         5/29/20;
               Former sole manager                                         6/4/20;
                                                                           6/11/20;
                                                                           6/19/20;
                                                                           6/21/20;
                                                                           6/21/20;
                                                                           6/26/20;
                                                                           6/26/20;
                                                                           6/26/20;
                                                                           6/30/20;
                                                                           7/7/20;
                                                                           7/15/20;
                                                                           7/23/20;
                                                                           7/29/20;
                                                                           8/5/20;
                                                                           8/12/20;
                                                                           8/19/20;
                                                                           8/26/20;
                                                                           9/2/20;
                                                                           9/9/20;
                                                                           9/15/20;
                                                                           9/18/20;
                                                                           9/18/20;
                                                                           9/23/20;
                                                                           10/1/20;
                                                                           10/7/20;
                                                                           10/15/20;
                                                                           10/23/20;
                                                                           11/3/20;
                                                                           11/6/20;
                                                                           11/10/20;
                                                                           11/17/20;
                                                                           11/24/20;
                                                                           12/3/20;
                                                                           12/9/20;
                                                                           12/23/20;
                                                                           1/5/21;
                                                                           1/8/21;
                                                                           1/13/21;
                                                                           1/21/21;
                                                                           1/28/21




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 59 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.3.    Xit Strategies Consulting, LLC                              5/27/2020;                      $141,237.50         Independent
               7410 NW 65th Ln                                             6/9/2020;                                           Manager/Consulting Services
               Pompano Beach, FL 33067-3910                                6/23/2020;                                          Rendered
               Former Independent Manager                                  7/8/2020;
                                                                           7/21/2020;
                                                                           8/4/2020;
                                                                           8/18/2020;
                                                                           9/1/2020;
                                                                           9/15/2020;
                                                                           9/29/2020;
                                                                           10/13/2020;
                                                                           10/27/2020;
                                                                           11/10/2020;
                                                                           12/9/2020;
                                                                           12/22/2020;
                                                                           1/6/2021;
                                                                           1/19/2021;
                                                                           1/23/2021;
                                                                           2/2/2021;
                                                                           2/16/2021;
                                                                           3/2/2021;
                                                                           3/16/2021;
                                                                           3/30/2021;
                                                                           4/19/2021

       4.4.    Carolyn Slover                                              5/22/2020;                       $28,115.45         Wages
               12 Abbeyville Road                                          6/5/2020;
               Lancaster, PA 17603                                         6/19/2020;
               Sister-in-Law of Patrick M. Egan                            7/3/2020;
                                                                           7/17/2020;
                                                                           7/31/2020;
                                                                           8/14/2020;
                                                                           8/28/2020;
                                                                           9/11/2020;
                                                                           9/25/2020;
                                                                           10/9/2020;
                                                                           10/23/2020;
                                                                           11/6/2020;
                                                                           11/20/2020;
                                                                           12/4/2020;
                                                                           12/18/2020;
                                                                           12/31/2020;
                                                                           1/15/2021;
                                                                           1/29/2021;
                                                                           2/12/2021;
                                                                           2/26/2021;
                                                                           2/26/2021;
                                                                           3/12/2021;
                                                                           3/26/2021;
                                                                           3/31/2021




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 60 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.5.    Egan Family Trust                                           5/20/2020;                      $174,934.25         Rent, taxes, utilities, and
               PO Box 1707                                                 5/29/2020;                                          building maintenance
               Lancaster, PA 17608                                         5/31/2020;
               Entity owned by Patrick M. Egan                             6/1/2020;
                                                                           6/5/2020;
                                                                           6/19/2020;
                                                                           6/21/2020;
                                                                           7/1/2020;
                                                                           7/10/2020;
                                                                           8/5/2020;
                                                                           9/1/2020;
                                                                           10/2/2020;
                                                                           11/2/2020;
                                                                           11/13/2020;
                                                                           11/20/2020;
                                                                           11/23/2020;
                                                                           11/30/2020;
                                                                           12/2/2020;
                                                                           12/23/2020

       4.6.    Security Partners, LLC                                      454                           $1,722,504.18         Alarm monitoring services
               241 N. Plum Street                                          payments                                            rendered and reconciliation of
               PO Box 1706                                                                                                     shared trade services account
               Lancaster, PA 17606
               Entity owned by Patrick M. Egan




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 61 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.7.    Steve Firestone                                             5/22/2020;                      $482,208.24           Salary, vehicle expenses, and
               103 Tallow Street                                           5/31/2020;                                            stay bonus
               Summerville, SC 29483                                       6/1/2020;
               Former President                                            6/5/2020;
                                                                           6/19/2020;
                                                                           6/30/2020;
                                                                           7/1/2020;
                                                                           7/3/2020;
                                                                           7/17/2020;
                                                                           7/31/2020;
                                                                           8/1/2020;
                                                                           8/14/2020;
                                                                           8/28/2020;
                                                                           8/31/2020;
                                                                           9/1/2020;
                                                                           9/11/2020;
                                                                           9/25/2020;
                                                                           9/30/2020;
                                                                           10/1/2020;
                                                                           10/9/2020;
                                                                           10/9/2020;
                                                                           10/23/2020;
                                                                           10/31/2020 ;
                                                                           11/1/2020;
                                                                           11/6/2020;
                                                                           11/20/2020;
                                                                           12/1/2020;
                                                                           12/4/2020;
                                                                           12/18/2020;
                                                                           12/23/2020;
                                                                           12/31/2020;
                                                                           1/1/2021;
                                                                           1/15/2021;
                                                                           1/29/2021;
                                                                           2/1/2021;
                                                                           2/12/2021;
                                                                           2/26/2021;
                                                                           3/1/2021;
                                                                           3/12/2021;
                                                                           3/26/2021;
                                                                           3/31/2021;
                                                                           4/1/2021

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was               Amount
                                                                                                                               taken


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 62 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    United Bank, Inc. v. Kourt                        Declaratory               Monongalia County Circuit              Pending
               Security Partners, LLC                            Judgment Action           Court                                  On appeal
               Civil Action 15-C-733                             to determine              75 High St #12                           Concluded
                                                                 whether or not            Morgantown, WV 26505
                                                                 two loans
                                                                 obtained by MB
                                                                 Security, LLC are
                                                                 secured by certain
                                                                 assets owned by
                                                                 Kourt Security
                                                                 Partners, LLC.
                                                                 Agreed dismissal
                                                                 order entered on
                                                                 Jan 8, 2021.

       7.2.    Judy's Locksmiths, Inc. and                       Lawsuit to hold           Kanawha County Circuit                   Pending
               Judith J. Ransom d/b/a/                           Kourt Security            Court                                  On appeal
               Judy's Alarmmasters v.                            Partners, LLC             111 Court St
                                                                                                                                  Concluded
               Secure US, Inc., Serbian                          liable for unpaid         Charleston, WV 25301
               Fonz, LLC, and Kourt Security                     debt of $47,184.24
               Partners, LLC                                     owed by Secure
               Civil Action No. 09-C-1619                        US, Inc. from the
                                                                 purchase of
                                                                 certain contracts
                                                                 by Kourt Security
                                                                 Partners, LLC

       7.3.    Prestige Holdings, LLC and                        Lawsuit to                Monongalia County Circuit                Pending
               Claude Ryan, IV v. Kourt                          enforce a security        Court                                  On appeal
               Security Partners, LLC                            agreement which           75 High St #12
                                                                                                                                  Concluded
               Civil Action No. 17-C-289                         allegedly listed          Morgantown, WV 26505
                                                                 assets of Kourt
                                                                 Security Partners,
                                                                 LLC obtained
                                                                 from Betty Parmer
                                                                 as collateral.
                                                                 Complaint was
                                                                 dismissed with
                                                                 prejudice in
                                                                 November 2018.
                                                                 Remanded by
                                                                 West Virginia
                                                                 Supreme Court of
                                                                 Appeals. There
                                                                 has been no
                                                                 movement on this
                                                                 case in the trial
                                                                 court since the
                                                                 matter was
                                                                 remanded.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 63 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.4.    MGM Security Holdings of                          Breach of contract        Dallas County 68th District              Pending
               Texas, LP; MGM Security                           action alleging           Court                                  On appeal
               Services, Inc. t/a DFW                            breach of asset           600 Commerce Street
                                                                                                                                  Concluded
               Security, Marty J. Marlow;                        purchase                  5th Floor New Tower
               Mark Follis and Guy M. Page                       agreement dated           Dallas, TX 75202
               v. Kourt Security Partners,                       March 15, 2018
               LLC                                               seeking damages
               Docket DC-19-05046                                of $547,501.80 and
                                                                 attorney's fees.
                                                                 Trial currently
                                                                 scheduled for July
                                                                 19, 2021 with an
                                                                 order to conduct
                                                                 mediation prior to
                                                                 trial.

       7.5.    Cincinnati Insurance                              Breach of                 Lancaster County Court of              Pending
               Company v. Kourt Security                         Contract action           Common Pleas                           On appeal
               Partners, LLC                                     alleging that the         50 N Duke St                             Concluded
               Case No. CI-19-08736                              Company                   Lancaster, PA 17608
                                                                 breached its
                                                                 workers comp
                                                                 policy with
                                                                 Plaintiff by failing
                                                                 to pay premiums
                                                                 totaling
                                                                 $50,997.61 plus
                                                                 interest at 6% per
                                                                 annum from April
                                                                 of 2015. On
                                                                 December 26,
                                                                 2019, the matter
                                                                 was settled
                                                                 pursuant to a
                                                                 Stipulation for
                                                                 Entry of Judgment
                                                                 in favor of
                                                                 Plaintiffs in the
                                                                 amount of $40,000
                                                                 to be paid in eight
                                                                 monthly
                                                                 installments of
                                                                 $5,000 through
                                                                 July 15, 2020.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 64 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.6.    Carmen Ivy Frontanez and                          Employment                United States District Court,          Pending
               Mary Byrd v. Kourt Security                       discrimination            EDPA                                   On appeal
               Partners LLC et al.                               action against            101 Larry Holmes Drive, 4th              Concluded
               Case No. 5:20-cv-5594                             Kourt Security            Floor
                                                                 Partners, LLC and         Easton, PA 18042
                                                                 certain officers of
                                                                 Kourt under the
                                                                 Age
                                                                 Discrimination in
                                                                 Employment Act,
                                                                 Title VII of the
                                                                 Civil Rights Act of
                                                                 1964, the
                                                                 Americans with
                                                                 Disabilities Act,
                                                                 and the Family
                                                                 Medical Leave Act
                                                                 alleging that
                                                                 Defendants
                                                                 wrongfully
                                                                 discharged the
                                                                 Plaintiffs. Case
                                                                 was dismissed
                                                                 with prejudice on
                                                                 March 19, 2021
                                                                 pursuant to an
                                                                 agreement of
                                                                 counsel.

       7.7.    Garden State Fire and                             Breach of contract        United States District Court           Pending
               Security Alarm Company, Inc.                      action against            EDPA                                   On appeal
               v. Kourt Security Partners,                       Kourt Security            504 W. Hamilton Street,                  Concluded
               LLC t/a Select Security                           Partners, LLC for         Suite 3401
               Case No. 5:20-cv-04582                            its alleged failure       Allentown, PA 18101
                                                                 to pay adjusted
                                                                 holdback monies
                                                                 pursuant to an
                                                                 Asset Purchase
                                                                 Agreement
                                                                 between Garden
                                                                 State Fire and
                                                                 Security Alarm
                                                                 Company, Inc.
                                                                 and Kourt
                                                                 Security Partners
                                                                 LLC. An answer
                                                                 was filed on
                                                                 October 15, 2020.
                                                                 This matter has
                                                                 been resolved by
                                                                 a consent order in
                                                                 favor of Plaintiff
                                                                 and against
                                                                 Defendant in the
                                                                 amount of
                                                                 $672,765.32.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 65 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.8.    Mellaconic IP, LLC v. Kourt                       Patent                    United States District Court             Pending
               Security Partners LLC d/b/a                       infringement              ND OH                                  On appeal
               Select Security                                   action filed on           801 West Superior Avenue
                                                                                                                                  Concluded
               Case No. 1:21-cv-00697                            March 30, 2021 to         Cleveland, OH 44113
                                                                 enjoin Kourt
                                                                 Security Partners,
                                                                 LLC from profiting
                                                                 from U.S. Patent
                                                                 No. 9,986,435 and
                                                                 to recover
                                                                 damages,
                                                                 attorney's fees,
                                                                 and costs for
                                                                 technology
                                                                 allegedly included
                                                                 in the Select
                                                                 Security app. The
                                                                 case has been
                                                                 assigned to Judge
                                                                 J. Philip
                                                                 Calabrese. No
                                                                 further docket
                                                                 activity has
                                                                 occurred.

       7.9.    Zata Corporation, Lester T.                       Breach of                 United States District Court           Pending
               Zatko and Kevin J. Tanko v.                       Contract action           ND OH                                  On appeal
               Kourt Security Partners, LLC                      alleging breach of        125 Market Street                        Concluded
               Case No. 4:19-cv-2902                             Asset Purchase            Youngstown, OH 44503
                                                                 Agreement dated
                                                                 April 26, 2018,
                                                                 seeking damages
                                                                 in the amount of
                                                                 $482,584.24 with
                                                                 interest at 5% per
                                                                 annum and
                                                                 attorneys' fees.
                                                                 On February 26,
                                                                 2020, the parties
                                                                 agreed to enter a
                                                                 consent judgment
                                                                 in favor of
                                                                 Plaintiffs for
                                                                 $469,105.65 plus
                                                                 interest at a rate
                                                                 of 5% per annum
                                                                 from February 14,
                                                                 2020 until paid in
                                                                 full.

       7.10 CDW LLC v. Kourt Security                            Default judgment          Lancaster County Court of              Pending
       .    Partners, LLC                                        entered on June           Common Pleas                           On appeal
               Case No. CI-19-07594                              14, 2019, in the          50 N Duke St                             Concluded
                                                                 amount of                 Lancaster, PA 17608
                                                                 $6,145.66 plus
                                                                 court costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 21-10941-KBO                        Doc 1       Filed 06/15/21             Page 66 of 87
 Debtor      Kourt Security Partners, LLC                                                               Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.11 Group Evergreen Inc. v. Kourt                        Confession of             Lancaster County Court of              Pending
       .    Security Partners, LLC                               judgment entered          Common Pleas                           On appeal
               Case No. CI-19-10492                              on November 15,           50 N Duke St                               Concluded
                                                                 2019 in the               Lancaster, PA 17608
                                                                 amount of
                                                                 $17,124.20 plus
                                                                 interest at 12%
                                                                 per annum and
                                                                 court costs

       7.12 Goldman Sachs Specialty                              Declaratory               United States District Court           Pending
       .    Lending Group LP vs. United                          judgment action           E.D. of Pa.                            On appeal
               Bank Inc. and Kourt Security                      filed by Debtor's         201 Penn Street, 5th floor                 Concluded
               Partners, LLC                                     senior lender             Reading, PA 19601
               5:20-cv-01482-JLS                                 seeking a
                                                                 declaration that
                                                                 its security
                                                                 interest on certain
                                                                 chattel paper
                                                                 owned by Kourt
                                                                 Security Partners,
                                                                 LLC is senior and
                                                                 superior to any
                                                                 security interest
                                                                 or other interest
                                                                 that United Bank
                                                                 has or asserts in
                                                                 the Subject
                                                                 Chattel Paper.

       7.13 Multiservice Technology                              Breach of contract        Lancaster County Court of              Pending
       .    Solutions v. Kourt Security                          and unjust                Common Pleas                           On appeal
               Partners, LLC                                     enrichment action         50 N Duke St.                              Concluded
               CI-20-03458                                                                 Lancaster, PA 17608


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                          Doc 1        Filed 06/15/21               Page 67 of 87
 Debtor        Kourt Security Partners, LLC                                                                 Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss    Value of property
       how the loss occurred                                                                                                                              lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Ransomware brute force attack                             Debtor paid a $10,000.00 deductible and                    April 12, 2020          Unknown
       resulting in potential loss of all                        insurance covered the remainder of claim
       server data                                               needed to restore data.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates          Total amount or
                 the transfer?                                                                                                                         value
                 Address
       11.1.                                                                                                                   4/21/2021;
                                                                                                                               5/14/2021;
                                                                                                                               5/21/2021;
                 Saul Ewing Arnstein & Lehr                                                                                    5/26/2021;
                 1500 Market Street, 38th Floor                                                                                6/8/2021;
                 Philadelphia, PA 19102                                                                                        6/14/2021          $71,000.00

                 Email or website address
                 http://www.saul.com

                 Who made the payment, if not debtor?




       11.2.                                                                                                                   2/9/2021;
                                                                                                                               3/2/2021;
                                                                                                                               4/13/2021;
                 TRG Associates                                                                                                5/7/2021;
                 PO Box 1076                                                                                                   5/25/2021;
                 40-1 River St.                                                                                                6/7/2021;
                 Old Saybrook, CT 06475                                                                                        6/14/2021          $48,000.003

                 Email or website address
                 cbrady@trgassociates.com
                                                                         3
                                                                           This figure represents an estimate of amounts paid to TRG Associates
                                                                         that are allocable to TRG Associates’ work related to Debtor’s bankruptcy,
                 Who made the payment, if not debtor?                    as opposed to routine wind-down operations.


       11.3.                                                                                                                   2/24/2021;
                 Getzler Henrich Associates                                                                                    3/17/2021;
                 225 W. Washington Street #22                                                                                  5/7/2021;
                 Chicago, IL 60606                                                                                             6/7/2021           $44,687.504

                 Email or website address                                 4
                                                                            This figure represents 50% of the amount paid to Getzler
                                                                          Henrich Associates within the last ninety days. This estimate represents
                 Who made the payment, if not debtor?                     amounts allocable to Getlzer Henrich Associates’ work related to
                                                                          Debtor’s bankruptcy, as opposed to ongoing board responsibilities.


12. Self-settled trusts of which the debtor is a beneficiary
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case 21-10941-KBO                         Doc 1      Filed 06/15/21             Page 68 of 87
 Debtor       Kourt Security Partners, LLC                                                               Case number (if known)



    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers       Total amount or
                                                                                                                      were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer      Total amount or
               Address                                           payments received or debts paid in exchange             was made                    value
       13.1 Goldman Sachs Specialty
       .    Lending Group LP
               2001 Ross Avenue
               Dallas, TX 75201                                  Substantially all of Debtor's assets                    12/23/2020        $26,500,000.00

               Relationship to debtor
               Senior lienholder


       13.2 LINKBANK
       .    Attn: Jessica Gehman
               2010 Fruitville Pike
               Lancaster, PA 17601                               PPP Escrow related to sale transaction                  12/23/2020          $3,402,518.69

               Relationship to debtor
               Lender, PPP Loan


       13.3                                                      Auction of 58 fleet vehicles on the
       .                                                         following dates: 3/27/2019, 3/27/2019,
                                                                 3/27/2019, 4/8/2019,
                                                                 4/8/2019, 4/8/2019, 4/8/2019, 4/8/2019,
                                                                 4/9/2019, 4/12/2019, 5/6/2019, 5/20/2019,
               Emkay, Inc                                        6/11/2019, 6/24/2019, 8/26/2019, 8/26/2019,
               Po Box 13520                                      8/26/2019, 9/13/2019, 9/13/2019, 9/13/2019,
               Newark, NJ 07188                                  9/24/2019, 9/30/2019; 4/1/2021; 5/27/2021                                      $44,281.37

               Relationship to debtor
               Auctioneer


       13.4 Bob Grove
       .    1314 Heatherwood Drive
               Mount Joy, PA 17552                               Company Vehicle Sold                                    1/31/2021                $3,500.00

               Relationship to debtor
               Vice President of Operations


       13.5 Brinks Home Security
       .    1990 Wittington Place                                Sale of Intellectual Property and                       3/19/2021;
               Dallas, TX 75234                                  Furniture; Software License Reim                        6/02/2021              $21,100.00

               Relationship to debtor
               Ultimate purchaser of
               substantially all of debtor's
               assets


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 21-10941-KBO                        Doc 1          Filed 06/15/21          Page 69 of 87
 Debtor        Kourt Security Partners, LLC                                                             Case number (if known)



                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value
       13.6 Patrick M. Egan
       .    12 Abbeyville Road
                Lancaster, PA 17603                              Sale of utility trailer                                 4/6/2021                         $500.00

                Relationship to debtor
                Former sole manager


       13.7 Caldwell, Heckles & Egan
       .    1270 Grofftown Rd
                Lancaster, PA 17602                              Sale of utility trailer                                 4/6/2021                         $500.00

                Relationship to debtor
                Brother of Patrick M. Egan


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     241 N. Plum Street                                                                                        2003-2021
                 Lancaster, PA 17608

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 70 of 87
 Debtor      Kourt Security Partners, LLC                                                               Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Moove In Self Storage                                         Robert Houck                         Various Business Records              No
       220 Centerville Rd                                            621 School Lane Mount                                                      Yes
       Unites 2093 and 2300                                          Joy PA 17552
       Lancaster, PA 17603                                           (717) 327-6882



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21              Page 71 of 87
 Debtor      Kourt Security Partners, LLC                                                               Case number (if known)



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                     To engage in any lawful act or                   EIN:
             Kourt Receivables, LLC                                                                                         XX-XXXXXXX
             1201 N. Market Street, Suite                     activity for which a limited liability
             2300                                             company may be formed and to                     From-To      2020 - Present
             Wilmington, DE 19801                             engage in any and all lawful
                                                              activities necessary or incidental
                                                              to the foregoing

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Robert Houck
                    621 School Lane
                    Mount Joy, PA 17552
       26a.2.       McKonly & Asbury, LLP
                    415 Fallowfield Rd
                    Camp Hill, PA 17001
       26a.3.       Walz Group
                    2929 Lititz Pike
                    P.O. Box 5555
                    Lancaster, PA 17606

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 19
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 72 of 87
 Debtor      Kourt Security Partners, LLC                                                               Case number (if known)



           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Robert Houck
                    621 School Lane
                    Mount Joy, PA 17552
       26c.2.       TRG Associates
                    Po Box 1076
                    40-1 River St.
                    Old Saybrook, CT 06475

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Barnes Associates, Inc.
                    42 Chesterfield Lakes Road
                    Chesterfield, MO 63005
       26d.2.       McKonly & Asbury, LLP
                    415 Fallowfield Rd
                    Camp Hill, PA 17011
       26d.3.       Walz Group
                    2929 Lititz Pike
                    PO Box 5555
                    Lancaster, PA 17606
       26d.4.       William C. Braas
                    9104 Shore Crest Drive
                    Cedar Hill, TX 75104
       26d.5.       Goldman Sachs Specialty Lending Group LP
                    2001 Ross Avenue
                    Dallas, TX 75201
       26d.6.       Horst Insurance
                    320 Granite Run Drive
                    PO Box 3320
                    Lancaster, PA 17604
       26d.7.       LinkBank
                    2010 Fruitville Pike
                    Lancaster, PA 17601
       26d.8.       Citizens Loan - Accts
                    P.O. Box 42014
                    Providence, RI 02940
       26d.9.       Mercer County Bank
                    PO Box 38
                    Sandy Lake, PA 16145

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 73 of 87
 Debtor      Kourt Security Partners, LLC                                                               Case number (if known)



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Christopher Brady                              TRG Associates                                      Interim CFO
                                                      Po Box 1076
                                                      40-1 River St.
                                                      Old Saybrook, CT 06475
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kevin Krakora                                  Getzler Henrich & Associates, LLC                   Independent Manager
                                                      225 W Washington St # 22
                                                      Chicago, IL 60606
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Houck                                   621 School Lane                                     Controller
                                                      Mount Joy, PA 17552



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Steve Firestone                                103 Tallow Street                                   President                         2012 - 2021
                                                      Summerville, SC 29483

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Patrick M. Egan                                12 Abbeyville Road                                  Former CEO and                    2003-2019
                                                      Lancaster, PA 17603                                 Manager


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 74 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                              1/24/20;
       .                                                                                                                 3/30/20;
                                                                                                                         4/7/20;
                                                                                                                         4/10/20;
                                                                                                                         4/15/20;
                                                                                                                         4/20/20;
                                                                                                                         4/24/20;
                                                                                                                         4/29/20;
                                                                                                                         5/5/20;
                                                                                                                         5/11/20;
                                                                                                                         5/13/20;
                                                                                                                         5/20/20;
                                                                                                                         5/23/20;
                                                                                                                         5/29/20;
                                                                                                                         6/4/20;
                                                                                                                         6/11/20;
                                                                                                                         6/19/20;
                                                                                                                         6/21/20;
                                                                                                                         6/21/20;
                                                                                                                         6/26/20;
                                                                                                                         6/26/20;
                                                                                                                         6/26/20;
                                                                                                                         6/30/20;
                                                                                                                         7/7/20;
                                                                                                                         7/15/20;
                                                                                                                         7/23/20;
                                                                                                                         7/29/20;
                                                                                                                         8/5/20;
                                                                                                                         8/12/20;
                                                                                                                         8/19/20;
                                                                                                                         8/26/20;
                                                                                                                         9/2/20; 9/9/20;
                                                                                                                         9/15/20;
                                                                                                                         9/18/20;
                                                                                                                         9/18/20;
                                                                                                                         9/23/20;
                                                                                                                         10/1/20;
                                                                                                                         10/7/20;
                                                                                                                         10/15/20;
                                                                                                                         10/23/20;
                                                                                                                         11/3/20;
                                                                                                                         11/6/20;
                                                                                                                         11/10/20;
                                                                                                                         11/17/20;
                                                                                                                         11/24/20;
                                                                                                                         12/3/20;
                                                                                                                         12/9/20;
                                                                                                                         12/23/20;
                                                                                                                         1/5/21; 1/8/21;   Owner draw,
               Patrick M. Egan                                                                                           1/13/21;          travel, lodging,
               12 Abbeyville Road                                                                                        1/21/21;          meals, and
               Lancaster, PA 17603                               $351,148.45                                             1/28/21           vehicle expenses

               Relationship to debtor
               Former sole manager




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 21-10941-KBO                         Doc 1      Filed 06/15/21             Page 75 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.2 Jane Egan                                                                                                    8/3/2020;         Wages and
       .    12 Abbeyville Road                                                                                           5/22/2020;        Costco
               Lancaster, PA 17603                               $2,012.19                                               5/8/2020          membership

               Relationship to debtor
               Spouse of Patrick M. Egan


       30.3                                                                                                              1/1/20;
       .                                                                                                                 1/31/20;
                                                                                                                         2/1/20;
                                                                                                                         2/29/20;
                                                                                                                         3/1/20;
                                                                                                                         3/31/20;
                                                                                                                         4/1/20;
                                                                                                                         4/30/20;
                                                                                                                         5/1/20; 5/8/20;
                                                                                                                         5/22/20;
                                                                                                                         5/31/20;
                                                                                                                         6/1/20; 6/5/20;
                                                                                                                         6/19/20;
                                                                                                                         6/30/20;
                                                                                                                         7/1/20; 7/3/20;
                                                                                                                         7/17/20;
                                                                                                                         7/31/20;
                                                                                                                         7/31/20;
                                                                                                                         8/1/20;
                                                                                                                         8/14/20;
                                                                                                                         8/28/20;
                                                                                                                         8/31/20;
                                                                                                                         9/1/20;
                                                                                                                         9/11/20;
                                                                                                                         9/25/20;
                                                                                                                         9/30/20;
                                                                                                                         10/1/20;
                                                                                                                         10/9/20;
                                                                                                                         10/23/20;
                                                                                                                         10/30/20;
                                                                                                                         10/31/20;
                                                                                                                         11/1/20;
                                                                                                                         11/6/20;
                                                                                                                         11/20/20;
                                                                                                                         11/31/20;
                                                                                                                         12/1/20;
                                                                                                                         12/4/20;
                                                                                                                         12/4/20;
                                                                                                                         12/18/20;12/31
                                                                                                                         /20; 12/31/20;
                                                                                                                         12/31/20;
                                                                                                                         1/15/21;
                                                                                                                         1/29/21;
               Alex Nitterhouse                                                                                          2/12/21;
               1743 New Holland Pike                                                                                     2/26/21;          Wages and
               Lancaster, PA 17601                               $149,598.96                                             2/26/21           expenses

               Relationship to debtor
               Son-in-Law to Patrick M.
               Egan




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 23
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 76 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates         Reason for
                                                                 property                                                              providing the value
       30.4                                                                                                              5/8/2020;
       .                                                                                                                 5/22/2020;
                                                                                                                         6/5/2020;
                                                                                                                         6/19/2020;
                                                                                                                         7/3/2020;
                                                                                                                         7/17/2020;
                                                                                                                         7/31/2020;
                                                                                                                         8/14/2020;
                                                                                                                         8/28/2020;
                                                                                                                         9/11/2020;
                                                                                                                         9/25/2020;
                                                                                                                         10/9/2020;
                                                                                                                         10/23/2020;
                                                                                                                         11/6/2020;
                                                                                                                         11/20/2020;
                                                                                                                         12/4/2020;
                                                                                                                         12/18/2020;
                                                                                                                         12/31/2020;
                                                                                                                         1/15/2021;
                                                                                                                         1/29/2021;
                                                                                                                         2/12/2021;
                                                                                                                         2/26/2021;
                                                                                                                         2/26/2021;
               Carolyn Slover                                                                                            3/12/2021;
               12 Abbeyville Road                                                                                        3/26/2021;
               Lancaster, PA 17603                              $31,935.04                                               3/31/2021     Wages

               Relationship to debtor
               Sister-in-Law to Patrick M.
               Egan




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 77 of 87
 Debtor       Kourt Security Partners, LLC                                                              Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.5                                                                                                              5/8/2020;
       .                                                                                                                 5/22/2020;
                                                                                                                         5/31/2020;
                                                                                                                         6/1/2020;
                                                                                                                         6/5/2020;
                                                                                                                         6/19/2020;
                                                                                                                         6/30/2020;
                                                                                                                         7/1/2020;
                                                                                                                         7/3/2020;
                                                                                                                         7/17/2020;
                                                                                                                         7/31/2020;
                                                                                                                         8/1/2020;
                                                                                                                         8/14/2020;
                                                                                                                         8/28/2020;
                                                                                                                         8/31/2020;
                                                                                                                         9/1/2020;
                                                                                                                         9/11/2020;
                                                                                                                         9/25/2020;
                                                                                                                         9/30/2020;
                                                                                                                         10/1/2020;
                                                                                                                         10/9/2020;
                                                                                                                         10/9/2020;
                                                                                                                         10/23/2020;
                                                                                                                         10/31/2020 ;
                                                                                                                         11/1/2020;
                                                                                                                         11/6/2020;
                                                                                                                         11/20/2020;
                                                                                                                         12/1/2020;
                                                                                                                         12/4/2020;
                                                                                                                         12/18/2020;
                                                                                                                         12/23/2020;
                                                                                                                         12/31/2020;
                                                                                                                         1/1/2021;
                                                                                                                         1/15/2021;
                                                                                                                         1/29/2021;
                                                                                                                         2/1/2021;
                                                                                                                         2/12/2021;
                                                                                                                         2/26/2021;
                                                                                                                         3/1/2021;
                                                                                                                         3/12/2021;        Salary, vehicle
               Steve Firestone                                                                                           3/26/2021;        expenses, country
               103 Tallow Street                                                                                         3/31/2021;        club payment, and
               Summerville, SC 29483                             $508,713.48                                             4/1/2021          stay bonus

               Relationship to debtor
               Former President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Kourt Holding, LLC                                                                                         EIN:        XX-XXXXXXX

    Security Partners, LLC                                                                                     EIN:        XX-XXXXXXX

    Patrick M. Egan, Sole Member of Parent Kourt Holding, LLC and Tax Filer                                    EIN:


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 21-10941-KBO                       Doc 1        Filed 06/15/21             Page 78 of 87
 Debtor      Kourt Security Partners, LLC                                                               Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Tag Resources, Inc.                                                                                        EIN:        XX-XXXXXXX
    6322 Deane Hill Drive, Suite 201, Knoxville, TN 37919
    (865) 670-1844

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on          06/15/2021
   /s/ Christopher Brady                                                Christopher Brady
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Interim CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 26
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 21-10941-KBO                   Doc 1        Filed 06/15/21   Page 79 of 87




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Kourt Security Partners, LLC                                                               Case No.
                                                                                Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Interim CFO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




               06/15/2021                                              /s/ Christopher Brady
 Date:
                                                                     Christopher Brady/Interim CFO
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                   Case 21-10941-KBO
KOURT SECURITY PARTNERS,  LLC    ALBERTDoc  1 Filed JR.
                                         N. BARNES   06/15/21    Page BICO
                                                                      80 of ASSOCIATES
                                                                            87         GP
C/O TRG ASSOCIATES, INC.         148 QUAIL DR                         1650 SHELBY OAKS DR., STE 22
PO BOX 1166                      LA VERGNE, TN 37086                  MEMPHIS, TN 38134
40-1 RIVER STREET
OLD SAYBROOK, CT 06475
     x
     a
     M
     s
     A
     o
     t
     i
     d
     e
     r
     C
     {
     1
     k
     b
     }




MONIQUE B. DISABATINO             AMEBA TECHNOLOGY                    BLUE RIDGE CABLE
SAUL EWING ARNSTEIN & LEHR LLP    30-66 WHITESTONE EXPRESSWAY         PO BOX 316
1201 NORTH MARKET STREET          FLUSHING, NY 11354                  PALMERTON, PA 18071
WILMINGTON, DE 19801


ACT-ON                            ARMED RESPONSE/ADAM TRIOLO          BLUE STREET CAPITAL, LLC
8405 SW NIMBUS AVE, SUITE E       661 GUADALUPE TRAIL, N.W.           2120 MAIN STREET, SUITE 160
BEAVERTON, OR 97008               ALBUQUERQUE, NM 87107               HUNTINGTON BEACH, CA 92648




ADI                               ASTUTE FINANCIAL CONSULTING, LLC BOWLING GREEN MUNICIPAL UT
25429 NETWORK PLACE               2020 CARIBOU DR., STE 101        801 CENTER STREET
CHICAGO, IL 60673                 FORT COLLINS, CO 80525           BOWLING GREEN, KY 42102




ADOBE                             AT&T                                BRAINIER SOLUTIONS, INC.
345 PARK AVENUE                   208 SOUTH AKARD STREET              7801 E. BUSH LAKE RD., SUITE 4
SAN JOSE, CA 95110                DALLAS, TX 75202                    MINNEAPOLIS, MN 55439




AF GREENBRIAR TN, LLC             ATLANTIC BROADBAND                  BRINKS HOME SECURITY
AK LEASEHOLD I, LLC               2 BATTERYMARCH PARK, SUITE 205      1990 WITTINGTON PLACE
PO BOX 936419                     QUINCY, MA 02169                    DALLAS, TX 75234
ATLANTA, GA 31193


AGASAH, LLC                       ATLANTIC OFFICE SYSTEMS             CANITAN, LLC
3 MOUNTAIN LAUREL ROAD            PO BOX 276                          8302 DECKER LANE
MORGANVILLE, NJ 07751             ATLANTIC HIGHLANDS, NJ 07716        AUSTIN, TX 78724




AIRPORT OFFICE PARK 1, 2 AND 3 LPAVAIL TECHNOLOGY SOLUTIONS        CDW, LLC
200 MARSHALL DRIVE               415 NORTH PRINCE STREET, SUITE 200200 N. MILWAUKEE AVE
CORAOPOLIS, PA 15108             LANCASTER, PA 17603               VERNON HILLS, IL 60061




ALARM FORCE                      BALD EAGLE DISTRIBUTORS              CENTURY LINK
C/O TIMOTHY P. PALMER            20 N. GROVE STREET                   100 CENTURYTEL DRIVE
BUCHANAN INGERSOLL AND ROONEY LOCK HAVEN, PA 17745                    MONROE, LA 71203
ONE OXFORD CTR 301 GRANT ST, 20TH FL
PITTSBURGH, PA 15219

ALARMAX DISTRIBUTORS, INC.        BARDSTOWN CABLE TV                  CHARLES E. HURT, ESQ.
381 MANSFIELD AVE., STE 205       220 N. FIFTH STREET                 THE LAW OFFICES OF CHARLESE
                                                                                                H
PITTSBURGH, PA 15220              BARDSTOWN, KY 40004                 1671 WOODVALE DR
                                                                      CHARLESTON, WV 25314
CHOATE ENTERPRISES,Case
                      LLC21-10941-KBO    Doc 1 Filed 06/15/21 Page EDIGIN
                                  COX BUSINESS                     81 of 87SECURITY SERVICES, LL
1649 SCOTTSVILLE ROAD             6205-B PEACHTREE DUNWOODY ROAD 2519 N. VAN BUREN ST
BOWLING GREEN, KY 42104           ATLANTA, GA 30328                ENID, OK 73703




CHUBB GROUP OF INSURANCE CO      DAVID MEURER                      EMKAY, INC.
4999 LOUISE DR. # 203            4719 SPRING VALE RD. NW           805 WEST THORNDALE AVE
MECHANICSBURG, PA 17055          ALBUQUERQUE, NM 87114             ITASCA, IL 60143




CLICDATA                                                         ENTERPRISE FM TRUST
                                 DE LAGE LANDEN FINANCIAL SERVICES
9393 N. 90TH STREET, SUITE 102   PO BOX 41602                    PO BOX 800089
SCOTTSDALE, AZ 85258             PHILADELPHIA, PA 19101          KANSAS CITY, MO 64180




CMWLTH OF PA TRANS. WORK ZONE DE  LAGE
                              SPEED    LANDEN FINANCIAL SVCS.
                                     ENF                           ENTERPRISE RENT A CAR
PO BOX 13509                  PO BOX 41602                         600 CORPORATE PARK DRIVE
PHILADELPHIA, PA 19101        PHILADELPHIA, PA 19101               SAINT LOUIS, MO 63105




CODETWO                          DELL FINANCIAL SERVICES           ESP RECEIVABLES MGMT, INC.
WOLNOSCI 16 STREET               PO BOX 6547                       PO BOX 1547
JELENIA GORA, POLAND 58-500      CAROL STREAM, IL 60197            MANDEVILLE, LA 70470




COMCAST                          DELL FINANCIAL SERVICES           FEDERAL EXPRESS
ONE COMCAST CENTER               ONE DELL WAY                      PO BOX 371461
1701 JFK BLVD.                   ROUND ROCK, TX 78682              PITTSBURGH, PA 15250
PHILADELPHIA, PA 19103


COMCAST CABLE LAW DEPARTMENT DERON B. KNONER                       FINN-DAVIS, LLC
ONE COMCAST CENTER, 50TH FLOOR KELEHER & MCLEOD, P.A.              105 NORTH FIRST STREET
1701 JFK BLVD.                 PO BOX AA                           BARDSTOWN, KY 40004
PHILADELPHIA, PA 19103         ALBUQUERQUE, NM 87103


COMCAST BUSINESS                 DEX YP                            FIRST INSURANCE FUNDING
ONE COMCAST CENTER               C/O THRYV INC.                    450 SKOKIE BOULEVARD, SUITE 10
PHILADELPHIA, PA 19103           2200 W AIRFIELD DRIVE             NORTHBROOK, IL 60062
                                 PO BOX 61810 - DFW AIRPORT
                                 DALLAS, TX 75261

COMCAST FIBER                    DUO                               FIRST INSURANCE FUNDING
ONE COMCAST CENTER               123 N. ASHLEY STREET              PO BOX 7000
PHILADELPHIA, PA 19107           ANN ARBOR, MI 48104               CAROL STREAM, IL 60197




COOPERATIVE COMMUNICATIONS, INC. EAN SERVICES, LLC                 FORMSTACK
412 WASHINGTON AVENUE            PO BOX 402383                     11671 LANTERN ROAD #300
BELLEVILLE, NJ 07109             ATLANTA, GA 30384                 FISHERS, IN 46038
FRANK H. STEERE II Case 21-10941-KBO
                                 GROUP Doc  1 Filed 06/15/21
                                        EVERGREEN                Page JUDY’S
                                                                      82 of 87LOCKSMITHS, INC.
BOICH LAW OFFICES, LLC           ATTN: FRED BROBECK                   634 GRANT ST.
6245 EMERALD PKWY SUITE B        101 FREDERICK DR                     CHARLESTON, WV 25302
DUBLIN, OH 43016                 ALIQUIPPA, PA 15001


FRED BROBECK                      HAAS PRINTING                       KHI PROPERTIES
101 FREDERICK DRIVE               1000 HUMMEL AVE                     2715 OLIVET CHURCH ROAD STE2
ALIQUIPPA, PA 15001               LEMOYNE, PA 17043                   PADUCAH, KY 42001




FRONTIER                          HAPPYFOX                            KOURT HOLDING, LLC
3 HIGH RIDGE PARK                 47 DISCOVERY                        C/O TRG ASSOCIATES INC.
STAMFORD, CT 06905                IRVINE, CA 92618                    PO BOX 1166
                                                                      40-1 RIVER STREET
                                                                      OLD SAYBROOK, CT 06475

FRONTIER COMMUNICATIONS           INCORP SERVICES, INC.           LEAF COMMERCIAL CAPITAL, IN
PO BOX 1003                                                       PO BOX 5066
                                  3773 HOWARD HUGHES PKWY, STE 5005
EVERETT, WA 98201                 LAS VEGAS, NV 89169-6014        HARTFORD, CT 06102




                               INDEED.COM
GARDEN STATE FIRE AND SECURITY ALARM CO.                              LES FREEMAN
642 PARK AVE                   177 BROAD STREET                       1642 ROGERS ROAD
BRIELLE, NJ 08730              6TH FLOOR                              NEWARK, TX 76071
                               STAMFORD, CT 06901


GARY A. MOYSE                     INTUIT QUICKBOOKS                   LINKBANK
829 GRANT STREET                  2700 COAST AVENUE                   ATTN: JESSICA GEHMAN, ESQ
FRANKLIN, PA 16323                MOUNTAIN VIEW, CA 94043             2010 FRUITVILLE PIKE
                                                                      LANCASTER, PA 17601


GEORGE STEINBERG                  INTULSE                             LINKBANK
THE LEVITON LAW FIRM              29 S. MARKET STREET, SUITE 5        3595 CANTON ROAD #312
ONE PIERCE PLACE, SUITE 725W      ELIZABETHTOWN, PA 17022             MARIETTA, GA 30066
ITASCA, IL 60143


GODADDY                           JEFFREY AND DEBORAH BRANDON         LIQUID WEB
14455 N. HAYDEN ROAD, SUITE 226   3421 BLUE RIDGE DRIVE               2703 ENA DRIVE
SCOTTSDALE, AZ 85260              WEST PADUCAH, KY 42086              LANSING, MI 48917




GOLDMAN SACHS SPECIALTY LENDINGJONATHAN
                                GROUP LPM. JAFFE                      LOGMEIN
BEN NALE                       2154 CEDARVIEW DRIVE                   320 SUMMER STREET
2001 ROSS AVENUE               BEACHWOOD, OH 44122                    BOSTON, MA 02210
DALLAS, TX 75201


GOVERLAN                          JONES DEALERSHIPS                   MARK FOLLIS
2655 S. LE JEUNE ROAD, #1001      1335 MANHEIM PIKE                   3105 MERRIMAC COURT
MIAMI, FL 33134                   LANCASTER, PA 17604                 SOUTHLAKE, TX 76092
MARTY J. MARLOW Case    21-10941-KBO  Doc- 1QUADIENT
                                 NEOPOST      Filed 06/15/21  Page PRINCIPAL
                                                      - NE OHIO    83 of 87 LIFE INSURANCE
C/O DFW SECURITY                  PO BOX 123682                     711 HIGH ST.
2533 E LOOP 820 N.                DEPT 3682                         DES MOINES, IA 50392
FORT WORTH, TX 76118              DALLAS, TX 75312


MAZANEC, RASKIN & RYDER CO. L.P.A.NETWORK SOLUTIONS                 PROFESSIONAL SECURITY SOLU
34305 SOLON ROAD                 5335 GATE PARKWAY                  1454 HOLLY PIKE
SOLON, OH 44139                  JACKSONVILLE, FL 32256             CARLISLE, PA 17015




MCNEES WALLACE & NURICK LLC       NEW MEXICO GAS CO.                PRUDENTIAL
100 PINE STREET                   PO BOX 27885                      PO BOX 856138
HARRISBURG, PA 17101              ALBUQUERQUE, NM 87125             LOUISVILLE, KY 40285




MELLACONIC IP, LLC                NFPA                              PS BUSINESS PARKS, L.P.
6009 WEST PARKER RD, STE 149-1027 1 BATTERYMARCH PARK               PO BOX 200697-01
PLANO, TX 75093                   QUINCY, MA 02169                  DALLAS, TX 75320




MGM SECURITY SERVICES, INC.       NORTEK SECURITY AND CONTROL       QUADIENT LEASING USA, INC. M
                                                                                               FI
C/O DFW SECURITY                  1950 CAMINO VIDA ROBLE, SUITE 150 PO BOX 123682, DEPT. 3682
2533 E LOOP 820 N.                CARLSBAD, CA 92008                DALLAS, TX 75312
FORT WORTH, TX 76118


MICHAEL J. REVNESS, ESQ           NORTHERN ILLINOIS TELECOM, INC.   QUADIENT, INC. - NEOPOST
KURTZ & REVNESS, P.C              NITEL - COLLECTORS                PO BOX 123689, DEPT. 3689
SWEDESFORD PARK, BUILDING THREE   3204 OWL DR.                      DALLAS, TX 75312
1265 DRUMMERS LANE, SUITE 120     ROLLING MEADOWS, IL 60008
WAYNE, PA 19087

MICROSOFT                         OFFICE FURN WAREHOUSE OF PGH      QUALITY METAL WORKS, INC.
ONE MICROSOFT WAY                 100 GRAHAM STREET                 385 ANCHOR ROAD
REDMOND, WA 98052                 MCKEES ROCKS, PA 15316            ELIZABETHTOWN, PA 17022




MILLER TRUCK LEASING              OHIO DEPARTMENT OF TAXATION       QUANTUM DYNAMIX, LLC
1824 ROUTE 38                     4485 NORTLAND RIDGE BLVD.         480 NEW HOLLAND AVE
LUMBERTON, NJ 08048               COLUMBUS, OH 43229                LANCASTER, PA 17602




                               PODIUM
N MEDINA COUNTY CHAMBER ALLIANCE                                    RANDALL KLEIN
2947 INTERSTATE PKWY           1650 W. DIGITAL DRIVE                GOLDBERG KOHN LTD
BRUNSWICK, OH 44212            LEHI, UT 84043                       55 EAST MONROE STREET, SUIT33
                                                                    CHICAGO, IL 60603


NC DEPT OF REVENUE                PRESTIGE HOLDINGS, LLC            ROLLESTON CORP
PO BOX 25000                      34 HIGH STREET                    510 N 3RD ST.
RALEIGH, NC 27640                 MORGANTOWN, WV 26505              HARRISBURG, PA 17101
SECURITY PARTNERS, Case
                    LLC   21-10941-KBO  Doc 1 Filed
                                   SUSQUEHANNA      06/15/21FINANCE,
                                               COMMERCIAL      Page UNIFIRST
                                                                    84INC.
                                                                        of 87 CORPORATION
240 NORTH PLUM STREET              2 COUNTRY VIEW ROAD, SUITE 300    68 JONSPIN RD.
LANCASTER, PA 17602                MALVERN, PA 19355                 WILMINGTON, MA 01887




SECURITYTRAX                       TEAM OFFICE TECHNOLOGIES          UNIFIRST CORPORATION
8281 GREENSBORO DRIVE              VISION 118 INC.                   813 MASSMAN DR
MCLEAN, VA 22102                   118 N. CANFIELD NILES ROAD        NASHVILLE, TN 37210
                                   YOUNGSTOWN, OH 44515


SEDGWICK CLAIMS MANAGEMENT         THE LAW OFFICES OF MARC P. KATZ UNIFIRST CORPORATION
7795 WALTON PKWY                   8910 PURDUE ROAD, SUITE 210     2900 BLAKENBAKER PKWY
NEW ALBANY, OH 43054               INDIANAPOLIS, IN 46268          LOUISVILLE, KY 40299




SENDGRID                           TIAA BANK                         UNIFIRST CORPORATION
1801 CALIFORNIA STREET, #500       PO BOX 911608                     3 PROGRESS WAY
MANHATTAN BEACH, CA 90266          DENVER, CO 80291                  CLARKSBURG, WV 26301




SILVERTRAC                      TIMOTHY P. PALMER              UNIFIRST CORPORATION
                                BUCHANAN
10621 SOUTHERN HIGHLANDS PWY, STE. 1      INGERSOLL AND ROONEY 1450 E GRANGER RD
LAS VEGAS, NV 89141             ONE OXFORD CENTER              INDEPENDENCE, OH 44131
                                301 GRANT STREET 20TH FLOOR
                                PITTSBURGH, PA 15219

SMARTSHEET                         TOPP BUSINESS SOLUTIONS           UNIFIRST CORPORATION
10500 NE 8TH STREET, #2000         1110 SAGINAW STREET               1072 HANOVER ST
BELLEVUE, WA 98004                 SCRANTON, PA 18505                WILKES BARRE, PA 18706




SPECTRUM                           TRACKFORCE ACQUIRECO INC.         UNITED PARCEL SERVICE
60 COLUMBUS CIRCLE                 3636 NOBEL DRIVE, #275            PO BOX 650116
NEW YORK, NY 10023                 SAN DIEGO, CA 92122               DALLAS, TX 75265




STATE OF WEST VIRGINIA             TRI-ED/NORTHERN VIDEO DIST.       UNIVEST CAPITAL, INC.
PO BOX 2745                        135 CROSSWAYS PARK DR., SUITE 101 3331 ST ATE ROAD, SUITE 325
CHARLESTON, WV 25330               WOODBURY, NY 11797                BENSALEM, PA 19020




STEWART BUSINESS SYSTEMS           TRUSTPILOT INC.                   UPLINK SECURITY, LLC
3088 EAST PROSPECT ROAD            245 FITH AVE., 5TH FLOOR          400 INTERSTATE N PKWY, STE 9
YORK, PA 17403                     NEW YORK, NY 10016                ATLANTA, GA 30339




                                 UKG INC.
STOCKBRIDGE 77 CORPORATE PARK, LLC                                   VEEAM
C/O TRINITY PARTNERS MANGEMENT 2000 ULTIMATE WAY                     415 N. PRINCE ST, STE 200
                                 FORT LAUDERDALE, FL 33326
440 SOUTH CHURCH STREET, SUITE 800                                   LANCASTER, PA 17603
CHARLOTTE, NC 28202
VEEAM               Case 21-10941-KBO   Doc 1 MEDIA
                                  WORLDWIDE     FiledDIRECT
                                                      06/15/21   Page 85 of 87
415 NORTH PRINCE STREET           223 SCHILLING CIR.
SUITE 200                         HUNT VALLEY, MD 21031
LANCASTER, PA 17603


VERIZON                           WYLESS INC.
1095 AVENUE OF THE AMERICAS       DEPT CH 17817
NEW YORK, NY 10036                PALATINE, IL 60055




VIRGINIA DEPARTMENT OF TAXATION ZAPIER
PO BOX 1777                     548 MARKET STREET #62411
RICHMOND, VA 23218              SAN FRANCISCO, CA 94104




WEBMERGE                          ZATA CORPORATION
409 18TH PLACE                    PO BOX 359
MANHATTAN BEACH, CA 90266         CHAGRIN FALLS, OH 44022




WESUITE, LLC                      ZOOM
155 LAFAYETTE AVENUE              55 ALMADEN BLVD, SUITE 400
WHITE PLAINS, NY 10603            SAN JOSE, CA 95113




WHOLESALE ELECTRIC SUPPLY
2309 SCOTTSVILLE RD
BOWLING GREEN, KY 42104




WI-FI BRECKSVILLE, LLC-CHELM PROPERTIES
31000 AURORA ROAD
SOLON, OH 44139




WILSON OFFICE SOLUTIONS
1625 KENTUCKY AVENUE
PADUCAH, KY 42003-3000




WINDSTREAM
4001 RODNEY PARHAM ROAD
LITTLE ROCK, AR 72212




WOLFF BROS. SUPPLY, INC.
6078 WOLFF ROAD
MEDINA, OH 44256
                                   Case 21-10941-KBO                    Doc 1     Filed 06/15/21      Page 86 of 87




                                                               United States Bankruptcy Court
                                                                        District of Delaware
 In re      Kourt Security Partners, LLC                                                                Case No.
                                                                                 Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Kourt Security Partners, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Kourt Holding, LLC
 C/O TRG Associates
 PO Box 1166
 40-1 River Street
 Old Saybrook, CT 06475




 None [Check if applicable]




    06/15/2021                                                        /s/ Monique B. DiSabatino
 Date                                                                Monique B. DiSabatino
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Kourt Security Partners, LLC
                                                                     Saul Ewing Arnstein & Lehr LLP
                                                                     1201 North Market Street
                                                                     Wilmington, DE 19801
                                                                     302-421-6806 Fax:302-421-6813
                                                                     monique.disabatino@saul.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                   Case 21-10941-KBO                           Doc 1        Filed 06/15/21            Page 87 of 87




 Fill in this information to identify the case:

 Debtor name         Kourt Security Partners, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration    Creditor Matrix and Rule 7007.1 Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on           06/15/2021                             X      /s/ Christopher Brady
                                                                         Signature of individual signing on behalf of debtor

                                                                         Christopher Brady
                                                                         Printed name

                                                                         Interim CFO
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
